 
______________________________________________________________________________


 


 
ASSET PURCHASE AGREEMENT
 
 
by and among


 
 
MOS ACQUISITION, LLC,
 
“Purchaser”
 


MEDICAL OFFICE SOFTWARE, INC.,
 
“Seller”
 


VHGI HOLDINGS, INC.,
 
 
“Shareholder”


 
Dated July 30, 2010
 


______________________________________________________________________________
 


 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 

Article 1    Purchase and Sale of Assets
1
Section 1.1
Purchase and Sale of Purchased Assets.
1
Section 1.2
Excluded Assets.
2
Section 1.3
Assumption of Certain Liabilities.
3
Section 1.4
Excluded Liabilities.
3
Section 1.5
Purchase Price.
4
Section 1.6
Allocation of Purchase Price.
5
Section 1.7
Grant of Security Interest.
5
Section 1.8
Certain Definitions.
5
    Article 2  Procedure for Closing
6
Section 2.1
The Closing.
6
Section 2.2
Deliveries at the Closing.
6
Section 2.3
Certain Consents.
7
    Article 3   Representations and Warranties of Seller and Shareholder
7
Section 3.1
Organization and Qualification.
7
Section 3.2
Subsidiaries and Joint Ventures.
7
Section 3.3
Authority.
7
Section 3.4
Execution and Delivery.
8
Section 3.5
Purchased Assets.
8
Section 3.6
Financial Statements.
8
Section 3.7
Accounts Receivable.
8
Section 3.8
Personal Property.
8
Section 3.9
Intellectual Property and Software.
9
Section 3.10
Compliance with Laws.
12
Section 3.11
Environmental.
12
Section 3.12
OSHA.
13
Section 3.13
Litigation.
13
Section 3.14
Absence of Changes.
13
Section 3.15
Labor Matters.
15
Section 3.16
Contracts.
16
Section 3.17
Governmental Approval and Consents.
16
Section 3.18
Taxes.
17
Section 3.19
ERISA Matters.
17
Section 3.20
Insurance.
18
Section 3.21
Brokers and Finders.
18
Section 3.22
Adequacy of Purchased Assets.
18
Section 3.23
Correctness of Representations.
19
    Article 4  Representations and Warranties of Purchaser
19
Section 4.1
Organization and Qualification.
19
Section 4.2
Authority.
19
Section 4.3
Litigation.
19
Section 4.4
Brokers and Finders.
19
Section 4.5
Governmental Approval and Consents.
19

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 4.6
Correctness of Representations.
20
    Article 5  Covenants of Seller and Shareholder
20
Section 5.1
Consents.
20
Section 5.2
Discharge of Liens and Encumbrances.
20
     Article 6  Conditions Precedent to the Obligations of Purchaser
20
Section 6.1
No Injunction, Etc.
20
Section 6.2
Consents and Waivers.
20
Section 6.3
Incumbency.
21
Section 6.4
Certified Resolutions.
21
Section 6.5
Instruments of Transfer.
21
Section 6.6
Articles of Amendment.
21
Section 6.7
Office Space Lease.
21
Section 6.8
Termination of VAR Agreement.
21
   
Article 7   Conditions Precedent to the Obligations of Seller
21
Section 7.1
Good Standing Certificate.
21
Section 7.2
Incumbency.  Seller
21
Section 7.3
Certified Resolutions.
22
Section 7.4
Litigation.
22
    Article 8 Post Closing Matters
22
Section 8.1
Employment of Employees.
22
Section 8.2
Seller’s Benefit Plans.
22
Section 8.3
Employee Files.
22
Section 8.4
Assistance in Hiring.
23
Section 8.5
Discharge of Business Obligations.
23
Section 8.6
Maintenance of Books and Records.
23
Section 8.7
Payments Received.
23
Section 8.8
Further Assurances.
24
Section 8.9
No Assignment of, or Encumbrances on,  the Purchased Assets .
24
    Article 9 Mutual Covenants
24
Section 9.1
Confidentiality.
24
Section 9.2
Public Announcements.
24
    Article 10 Indemnification
24
Section 10.1
Agreement of Seller Indemnitors to Indemnify.
25
Section 10.2
Agreement of Purchaser to Indemnify Seller and Shareholder.
26
Section 10.3
Procedures for Indemnification.
27
Section 10.4
Claim Procedures.
27
Section 10.5
Defense of Third Party Claims.
28
Section 10.6
Settlement of Third Party Claims.
29
Section 10.7
Receivables Claims.
29
Section 10.8
Cooperation.
29
    Article 11 Restrictive Covenants
29
    Article 12 General
30
Section 12.1
Survival of Representations, Warranties, Etc.
30
Section 12.2
Notices.
30
Section 12.3
Assignment.
31
Section 12.4
No Benefit to Others.
31
Section 12.5
Arbitration.
31

 
 
 
 
 

--------------------------------------------------------------------------------

 
Section 12.6
Headings, Gender, and “Person”.
32
Section 12.7
Counterparts.
32
Section 12.8
Integration of Agreement.
32
Section 12.9
Governing Law.
32
Section 12.10
Severability.
32
Section 12.11
Waivers.
33
Section 12.12
Specific Enforcement.
33
Section 12.13
Expenses.
33
Section 12.14
Further Assurances.  Each party
33
Section 12.15
Waiver of Bulk Sales.
33

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 


CROSS REFERENCES TO DEFINED TERMS



Term             Page on Which Defined
Affiliate
5
Agreement
5
Area
29
Articles of Amendment
7
Assumed Liabilities
3
Books and Records
2
Business
1
Closing
6
Closing Date
6
Closing Date Receivables
8
Contract
2
Contracts
2
Customer Contracts
11
Debt
5
Developed Software
9
Disclosure
6
Distribution Agreements
11
Effective Time
5
Employees
15
Environmental Claim
12
Environmental Laws
12
Equipment
2
Excluded Assets
3
Excluded Claims
28
Excluded Liabilities
3
Financial Statements
8
Floor
25
Furniture and Fixtures
2
Hazardous Materials
12
Hired Employees
22
Indemnification Claim
27
Indemnitee
27
Indemnitor
27
Information
24
Initial Deposit
4
Intellectual Property
1, 9
Labor Claims
15
Licensed Intellectual Property
9
Licensed IP Agreement
11
Licensed IP Agreements
11
Losses
24
Negotiation Period
28
Owned Intellectual Property
9
Permits
2
Permitted Encumbrances
5
Purchase Price
4
Purchased Assets
2
Purchaser
1

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Purchaser Transaction Agreement
19
Purchaser Transaction Agreements
19
Purchaser Type 1 Losses
26
Purchaser Type 2 Losses
26
Purchaser Type 3 Losses
26
Receivables Claim
27
Receivables Losses
25
Seller
1
Seller Indemnitors
6
Seller Plans
18
Seller Type 1 Losses
25
Seller Type 2 Losses
25
Seller Type 3 Losses
25
Shareholder
1
Shrink-wrap Software
2
Software
9
Third Party Claim
28
Third Party Software
9
Trade Secrets
6

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ASSET PURCHASE AGREEMENT
 
 
THIS ASSET PURCHASE AGREEMENT is made and entered into this 30th day of July,
2010, by and among MOS ACQUISITION, LLC, a Florida limited liability company
(the “Purchaser”), MEDICAL OFFICE SOFTWARE, INC. (the “Seller”) a Florida
corporation, and VHGI HOLDINGS, INC., a Delaware corporation (“Shareholder”).
 
Background
 
Seller is engaged in the business of providing medical practice management
billing and accounting software to physician offices (the
“Business”).  Shareholder holds all of the outstanding capital stock of
Seller.  Purchaser desires to purchase and Seller desires to sell all assets of
Seller used in or related to the Business upon the terms and subject to the
conditions hereinafter set forth.
 
Agreement
 
For and in consideration of the premises and for other good and valuable
consideration, the receipt and legal sufficiency of which is hereby
acknowledged, the parties agree:
 
Article 1 .  Purchase and Sale of Assets
 
Section 1.1 Purchase and Sale of Purchased Assets.
 
In reliance upon the representations, warranties, covenants, and agreements
contained in this Agreement (including Exhibits and Schedules hereto) and upon
the terms and subject to the conditions of this Agreement, at the Closing,
Seller will, in the manner specified in this Agreement, sell, convey, transfer,
assign, and deliver to Purchaser, and Purchaser will purchase and acquire from
Seller, free and clear of all liabilities (fixed or contingent), obligations,
security interests, liens, claims, or encumbrances of any nature or kind
whatsoever except for Permitted Encumbrances and Assumed Liabilities, all of the
right, title, and interest of Seller in and to (i) the Business as a going
concern, (ii) the name “Medical Office Software” and all goodwill associated
therewith, and (iii) all of the assets, properties, and rights of Seller of
every type and description, tangible and intangible, wherever located and
whether or not reflected on the books of Seller or carried thereon at zero
value, including without limitation the following, provided however, that Seller
shall not sell and Purchaser shall not purchase the Excluded Assets as described
in Section 1.2 of this Agreement:
 
(a) All software applications, tools, technologies, and components owned,
developed, or licensed by Seller in both source code and object code versions
with all versions, modifications, and enhancements thereto, together with all
programming tools, libraries, and software to support and augment such software,
and all flowcharts, logic diagrams, technical and descriptive documentation,
materials, and specifications related thereto, all domain names owned or used by
Seller, the world wide web site of Seller and all documentation related thereto,
and all related java applets and scripts, and all patents, patent rights, patent
applications and continuances, trade names and trade dress, trademarks
(registered and unregistered), trademark applications, service marks (registered
and unregistered), service mark applications (all marks to include all goodwill
associated therewith), copyrights (registered and unregistered) and applications
therefor, formulae, trade secrets, and know-how necessary or desirable to the
conduct of the business as conducted by Seller and as proposed to be conducted
by Purchaser (collectively the “Intellectual Property”).  Without limiting the
generality of the foregoing description, the Intellectual Property shall include
all intellectual property rights of Seller embodied in all products on Seller’s
current price list and all other software and hardware conceived or under
development on or prior to the Closing Date.  The Intellectual Property is
listed in Section 1.1(a) of the Disclosure Schedule;
 
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Any and all tangible embodiments of the Intellectual Property owned by
Seller;
 
(c) All rights of Seller in all software licensed from third parties and used by
Seller, including without limitation, development tools, third party components,
and third party content included in the Intellectual Property and all other
third party software used by Seller, together with all tangible embodiments
thereof in the possession of Seller including, without limitation, the software
packages listed on Section 1.1(c) of the Disclosure Schedule (the “Shrink-wrap
Software”);
 
(d) All machinery, equipment (including office equipment and machines), tools,
computers, servers, telephones and telephone systems, spare parts, accessories,
and the like wherever located and any and all assignable warranties of third
parties with respect thereto (the “Equipment”);
 
(e) All contracts, agreements, arrangements, leases, warranties, commitments,
distributor, reseller, and similar agreements, credit guaranties, and purchase
and sales orders, whether oral or written, pursuant to which Seller enjoys any
right or benefit or undertakes any obligation or liability (individually, a
“Contract” and collectively, the “Contracts”) together with the right to receive
income in respect of such Contracts on and after the Closing Date;
 
(f) All data, databases, books, records, correspondence, business plans and
projections, records of sales, customer and vendor lists, files, papers,
historical personnel records of each of the Hired Employees, including without
limitation, employment applications, corrective action reports, disciplinary
reports, notices of transfer, notices of rate changes, other similar documents,
and any summaries of such documents regularly prepared by Seller, and all
manuals and printed instructions of Seller relating to or describing the
Purchased Assets, or the Business (the “Books and Records”);
 
(g) To the extent permitted under applicable law or regulation, all licenses,
permits, certificates, and governmental authorizations of Seller (the
“Permits”);
 
(h) All furniture, furnishings, fixtures, and leasehold improvements, wherever
located, and any and all assignable warranties covering such furniture,
furnishings, fixtures, and leasehold improvements (the “Furniture and
Fixtures”); and
 
(i) All causes of action, claims, and demands of Seller, including without
limitation, rights to returned or repossessed goods, rights as an unpaid vendor;
all security deposits and utility deposits; all memberships in all industry,
trade, and business associations and similar organizations; and all other assets
owned or used by Seller wherever located, tangible or intangible; provided
however, that the Purchased Assets shall not include, and Purchaser shall not
acquire, any right, title, or interest of Seller in or to the Excluded Assets.
 
All of the assets, rights, and properties of Seller described in this Section
1.1 to be purchased by Purchaser which are not Excluded Assets as defined in
Section 1.2 hereof, are hereinafter collectively referred to as the “Purchased
Assets.”
 
Section 1.2 Excluded Assets.
 
Seller shall not sell and Purchaser shall not purchase or acquire and the
Purchased Assets shall not include:
 
(a) Seller’s corporate franchise, stock record books, corporate record books
containing minutes of meetings of directors and Shareholder, tax returns and
records, books of account and ledgers, and such other records as having to do
with Seller’s organization or stock capitalization;
 
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Any rights which accrue or will accrue to Seller under this Agreement and
any other document, instrument or agreement entered into or delivered in
connection with this Agreement; and
 
(c) The assets, properties, and rights of Seller listed and described in Section
1.2 of the Disclosure Schedule (the assets described in this Section 1.2 are
hereinafter collectively referred to as the “Excluded Assets”).
 
Section 1.3 Assumption of Certain Liabilities. At the Closing, as additional
consideration for the sale, conveyance, transfer, and delivery of the Purchased
Assets, Purchaser shall assume, perform, discharge, and become obligated for:
(a) the specific liabilities of Seller listed in Section 1.3 of the Disclosure
Schedule; and (b) commencing and effective from and after the Closing Date, all
of the executory obligations and liabilities of Seller arising from and after
the Closing Date, pursuant to the Contracts listed on Section 3.16 of the
Disclosure Schedule, but excluding any obligations or liabilities arising from
or relating to any breach or violation thereof, or a default thereunder, by
Seller prior to Closing (the “Assumed Liabilities”).
 
Section 1.4 Excluded Liabilities.
 
PURCHASER SHALL NOT ASSUME OR BECOME LIABLE FOR ANY OBLIGATIONS, COMMITMENTS, OR
LIABILITIES OF SELLER, WHETHER KNOWN OR UNKNOWN, ABSOLUTE, CONTINGENT, OR
OTHERWISE, AND WHETHER OR NOT RELATED TO THE PURCHASED ASSETS, EXCEPT FOR THE
ASSUMED LIABILITIES (the obligations and liabilities of Seller not assumed by
Purchaser are hereinafter referred to as the “Excluded Liabilities”).  The
Excluded Liabilities include all obligations and liabilities of Seller which are
not Assumed Liabilities, including without limitation, the following:
 
(a) Any liability or obligation of Seller arising out of any employee benefit
plan (as described in Section 3.19 hereof) maintained by Seller or to which
Seller has made any contribution;
 
(b) trade accounts payable, bank debt, and any other liability reflected on the
Closing Balance Sheet, excluding those listed in Section 1.3 of the Disclosure
Schedule;
 
(c) Any losses, costs, expenses, damages, claims, demands, and judgments of
every kind and nature (including the defenses thereof and reasonable attorneys’
and other professional fees) related to, arising out of, or in connection with
Seller’s failure to comply with the Bulk Transfer Act or any similar statute as
enacted in any jurisdiction, domestic or foreign;
 
(d) Any liability or obligation arising out of any breach by Seller of any
provision of any Contract;
 
(e) Any liability for payments in excess of the amounts specifically agreed to
be Assumed Liabilities as set forth in Section 1.3 of the Disclosure Schedule.
 
(f) Any liability of Seller with respect to any claim or cause of action,
regardless of when made or asserted, which arises:
 
(i) out of or in connection with the operations of the Business by Seller prior
to the Effective Time;
 
 
 
3

--------------------------------------------------------------------------------

 
 
(ii) in respect of any product sold or licensed, or any service provided, by
Seller, prior to the Effective Time, including without limitation, any liability
or obligation (a) pursuant to any express or implied representation, warranty,
agreement, or guarantee made by Seller or alleged to have been made by Seller,
or (b) imposed or asserted to be imposed by operation of law, in connection with
any service performed or product designed, manufactured, sold, licensed, or
leased by or on behalf of Seller on or prior to the Effective Time, including
without limitation, any claim related to any product delivered in connection
with the performance of such service and any claims seeking to recover for
consequential damage, lost revenue, or income and, including pursuant to any
doctrine of product liability;
 
(iii) with respect to a claim that the Intellectual Property infringes the
intellectual property rights of any third party, but only to the extent such
claim (a) relates to Intellectual Property developed by Seller and (b) does not
relate to developments with respect to software developments after the Effective
Time made by Purchaser;
 
(iv) under common law or any federal, state, or local law, rule, or regulation
relating to (a) consumer protection or privacy, (b) environmental protection or
clean-up, (c) taxation, (d) intellectual property, or (e) employee health and
safety;
 
(g) Any liabilities or obligations of Seller relating to the Excluded Assets; or
 
(h) Any liability or obligation, arising prior to or as a result of the Closing,
to any employee, agent, or independent contractor of Seller, whether or not
employed by Purchaser after the Closing, or under any benefit arrangement with
respect thereto, except as expressly set forth in Section 8.1 hereof.
 
Section 1.5 Purchase Price.
 
(a) The purchase price for the Purchased Assets shall be: (i) $1,300,000 (the
“Cash Portion”); plus (ii) a Warrant, in substantially the form that is mutually
agreeable to Purchaser and Shareholder (the “Warrant”), which Warrant will
provide, among other things, that (1) Seller the right to purchase up to one
percent (1%) of the equity of Purchaser for a purchase price equal to the lesser
of: (A) current fair market value of one percent (1%) of the equity of
Purchaser; or (B) $200,000; (2) a five-year exercise period; and (3) the right
to assignment by Seller to Shareholder; plus (iii) the Assumed Liabilities
(collectively, the “Purchase Price”).
 
(b) The Cash Portion shall be payable as follows:
 
(i) $100,000 of the Cash Portion was paid June 25, 2010 in connection with the
execution of a letter of intent;
 
(ii) $100,000 of the Cash Portion was paid July 12, 2010 in connection with the
execution of an amendment to the letter of intent (collectively, the payments
described in subsections (i) and (ii) are the “Initial Deposit”);
 
(iii) $100,000 is due and payable at the Closing (the “Closing Payment”); and
 
 
 
4

--------------------------------------------------------------------------------

 
 
(iv) the remaining $1,000,000 (the “Remaining Cash Payment”) is due and payable
pursuant to a Secured Promissory Note, in substantially the form of Exhibit A
attached hereto (the “Promissory Note”).
 
(c) The Warrant shall be dated as of the Closing Date, but shall be issued by
Purchaser to Seller within fifteen (15) days following the Closing Date.
 
Section 1.6 Allocation of Purchase Price.  The Purchase Price shall be allocated
$10,000 to the covenants of Seller in Article 11 and the balance will be
allocated among the Purchased Assets in accordance with the provisions contained
in Treasury Regulation Section 1.1060-1T(d).  The parties agree to be bound by
such allocation and to report the transaction contemplated herein for federal
income purposes in accordance with such allocation.
 
Section 1.7 Grant of Security Interest.  In order to secure Purchaser’s payment
of the Promissory Note, Purchaser hereby grants to Seller a first lien security
interest in the Purchased Assets.  Seller’s security interest in the Purchased
Assets shall attach to all of the Purchased Assets without further action on the
part of Seller or Purchaser.  Such security interest constitutes a valid
security interest in the Purchased Assets.
 
Section 1.8 Certain Definitions. The capitalized terms set forth below are used
herein with the meanings thereafter ascribed.
 
“Affiliate” shall mean, as to any person or entity, any other person or entity
directly or indirectly controlling, controlled by, or under common control with
such person or entity.
 
“Agreement” means this Asset Purchase Agreement, including the Exhibits attached
hereto and the Disclosure Schedule delivered to Purchaser pursuant to the
Agreement, together with any amendments or modifications thereto.
 
“Debt” means: (a) all indebtedness for borrowed money, including without
limitation obligations evidenced by bonds, debentures, notes, or other similar
instruments; (b) all indebtedness of a third party that is guaranteed or in
effect guaranteed through an agreement to purchase, contingent or otherwise;
(c) all indebtedness created or arising under any conditional sale agreement or
lease or other title retention agreement with respect to property acquired, even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession of such property; (d) all
bankers' acceptances and letters of credit; and (e) liabilities in respect of
unfunded vested benefits under Plans covered by Title IV of ERISA.
 
“Effective Time” means 12:00 a.m. the Closing Date.
 
“Knowledge of Seller” means that Scott A. Haire or Lucy Singleton is actually
aware of such fact or circumstance.
 
“Permitted Encumbrances” means (a) liens for taxes not yet due and payable, and
(b) the liens, mortgages, claims, security interests, and encumbrances relating
to the Purchased Assets that (i) secure Assumed Liabilities (as hereinafter
defined) and (ii) have been properly disclosed to Purchaser on an appropriate
Schedule to this Agreement.
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Disclosure Schedule” means the Disclosure Schedule referred to in this
Agreement.  The Disclosure Schedule is an integral part of this Agreement and is
expressly incorporated by reference herein.
 
“Seller Indemnitors” means Seller and Shareholder.
 
“Trade Secrets” means information which derives economic value, actual or
potential, from not being generally known and not being readily ascertainable to
other persons who can obtain economic value from its disclosure or use and which
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy or confidentiality.  Trade Secrets includes, without
limitation,  (i) any application, operating system, communication system, or
other computer software (whether in source or object code) and the documentation
related thereto, whether or not copyrighted, patented or patentable, related to
or used in the Business; and (ii) information concerning the customers,
services, pricing strategies, personnel assignments, and policies of Purchaser
and Seller or any parent or subsidiary, or matters concerning the financial
affairs and management of Purchaser or Seller or any parent, subsidiary, or
affiliate of Purchaser.
 
Article 2   Procedure for Closing
 
Section 2.1 The Closing. Subject to the satisfaction or appropriate waiver of
all conditions precedent thereto, the closing of the purchase and sale of the
Purchased Assets and the assumption of the Assumed Liabilities (the “Closing”)
shall take place remotely via the exchange of documents and signatures by fax or
email on the date of this Agreement.  The date the Closing actually occurs is
hereinafter referred to as the “Closing Date”.
 
Section 2.2 Deliveries at the Closing. 
 
(a) At the Closing, Purchaser will deliver to Seller:
 
(i) the Closing Payment, by wire transfer of immediately available funds to an
account designated in writing by Seller;
 
(ii) the Promissory Note;
 
(iii) a springing Bill of Sale, in substantially the form of Exhibit B attached
hereto (the “Springing Bill of Sale”); and
 
(iv) a spring Domain Name Assignment, in substantially the form of Exhibit C
attached hereto (the “Springing Domain Name Assignment”).
 
(b) At the Closing, Seller will deliver the following:
 
(i) Such Bills of Sale, assignments, and such copyright, trade mark, and patent
assignments, as Purchaser shall reasonably request, in form, scope, and
substance reasonably satisfactory to Purchaser, and its counsel, executed by
Seller, effectively vesting in Purchaser good and valid title to each of the
Purchased Assets free and clear of all liens, restrictions, and encumbrances
other than Permitted Encumbrances; and
 
(ii) A database of all of  Seller’s medical practice customers, in electronic
format acceptable to Purchaser, which contains at least the following
information: (A) the practice name, (B) the practice address, (C) the practice
telephone number, and (D) the year any Seller products or services were last
sold to such medical practice;
 
 
 
6

--------------------------------------------------------------------------------

 
 
(iii) Articles of Amendment changing the name of Seller to a name which does not
contain the words “Medical” “Office” or “­­­Software” and is not confusingly
similar to Seller’s trade name “Medical Office Software” in a form suitable for
filing with the Secretary of State of Florida, executed by Seller’s President
(the “Articles of Amendment”), which Articles or Amendment shall not be filed
until the Promissory Note has been paid in full.
 
Section 2.3 Certain Consents. Notwithstanding anything in this Agreement to the
contrary, to the extent that Seller’s rights under any agreement, Contract,
commitment, lease, Permit, or other Purchased Asset to be acquired by Purchaser
hereunder may not be assigned without the consent of another person which has
not been obtained, this Agreement shall not constitute an agreement to assign
the same if an attempted assignment would constitute a breach thereof or be
unlawful, and Seller, at its expense, shall use its best efforts to obtain any
such required consent(s) as promptly as possible.  If any such consent shall not
be obtained or if any attempted assignment would be ineffective or would impair
Purchaser’s rights under the Purchased Asset in question so that Purchaser would
not in effect acquire the benefit of all such rights, Seller, to the maximum
extent permitted by law and the Purchased Asset, shall act after the Closing as
Purchaser’s agent in order to obtain for Purchaser the benefits thereunder, and
Seller shall cooperate, to the maximum extent permitted by law, with Purchaser
in any other reasonable arrangement designed to provide such benefits to
Purchaser.
 
Article 3   Representations and Warranties of Seller and Shareholder
 
For the purpose of inducing Purchaser to purchase the Purchased Assets and
assume the Assumed Liabilities, Seller and Shareholder, jointly and severally,
represent and warrant to Purchaser that:
 
Section 3.1 Organization and Qualification. Seller is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Florida and has all corporate power and authority to conduct its business, to
own, lease, or operate its properties in the places where the Business is
conducted and such properties are owned, leased, or operated.  Seller is duly
qualified to do business and is in good standing as a foreign corporation in
each of the jurisdictions set forth in Section 3.1 of the Disclosure Schedule,
which are all of the jurisdictions in which the nature of the property or assets
owned by Seller or the nature of the operations or business conducted by Seller
requires such qualification.  All assets constituting Purchased Assets are
located in the State of Florida.
 
Section 3.2 Subsidiaries and Joint Ventures. No shares of any corporation or any
ownership or other investment interest, either of record, beneficially, or
equitably, in any association, partnership, joint venture, or other legal entity
are owned or controlled by Seller
 
Section 3.3 Authority. Seller has the full power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby.  The
execution, delivery, and performance of each of this Agreement by Seller has
been duly and validly authorized and approved by all necessary action on the
part of Seller and Shareholder, and this Agreement is the legal, valid, and
binding obligation of Seller and Shareholder, to the extent Shareholder is a
party thereto, enforceable against Seller and Shareholder in accordance with
their respective terms, except as enforceability may be limited by applicable
equitable principles or by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally, and to the exercise of
judicial discretion in accordance with general equitable principles.  Neither
the execution and delivery of this Agreement by Seller nor the consummation by
Seller of the transactions contemplated hereby will: (a) violate Seller’s
Articles of
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
Incorporation or Bylaws; (b) violate any provisions of law or any order of any
court or any governmental unit to which Seller is subject, or by which the
Purchased Assets may be bound; (c) (i) conflict with, result in a breach of, or
constitute a default under any Contract, indenture, mortgage, lease, agreement,
or other instrument to which Seller is a party or by which it or any of the
Purchased Assets may be bound, (ii) result in the creation of any lien, charge,
or encumbrance upon any of the Purchased Assets, or (iii) result in the
acceleration of the maturity of any payment date of any of the Assumed
Liabilities, or increase or adversely affect the obligations of Seller
thereunder; (d) violate any material term or provision of, or result in a
default, give rise to any right of termination, cancellation, or acceleration or
cause the loss of any right or option under, any Contracts entered into by
Seller the breach of which would have a material adverse effect on Seller or
upon the Purchased Assets upon the consummation of the transactions contemplated
thereby; or (e) result in any encumbrance upon any of the Purchased Assets.
 
Section 3.4 Execution and Delivery. Except as set forth in Section 3.4 of the
Disclosure Schedule, no consent, approval, authorization, or action by any third
party or any court, administrative agency, or other governmental authority is
required in connection with the execution and delivery by Seller and Shareholder
(to the extent the Shareholder are a party thereto) of this Agreement or the
consummation by Seller and Shareholder of the transactions contemplated thereby,
the absence of which would have a material adverse affect on the Purchased
Assets or the consummation of this transaction.
 
Section 3.5 Purchased Assets. Seller has good, merchantable title to the
Purchased Assets, free of any liens and encumbrances, other than Permitted
Encumbrances.
 
Section 3.6 Financial Statements. Seller had made available to the Purchaser the
following documents (a) Aged Receivables as of June 30, 2010 (b) Balance Sheet
dated December 31, 2007 (c) Income Statement dated December 31, 2007, (d)
Balance Sheet dated December 31, 2008, (e) Income Statement dated December 31,
2008, (f) Balance Sheet dated December 31, 2009, (g) Income Statement dated
December 31, 2009, (h) Income Statement for past three months ending March 31,
2010, (i) Income Statement for past four months ending April 30, 2010, (j)
Income Statement for past five months ending May 31, 2010, (k) Statement of Cash
Flow for past three months ending March 31, 2010, (l) Statement of Cash Flow for
past five months ending May 31, 2010, (m) Statement of Cash Flow for past four
months ending April 30, 2010, (n) Balance Sheet dated March 31, 2010, (o)
Balance Sheet dated April 30, 2010, (p) Balance Sheet dated May 31, 2010, (q)
Income Statement for the six months ending June 30, 2010, (r) Balance Sheet
dated June 30, 2010;and (s) the General Ledger from June 2009 to June 2010
(collectively, the “Financial Statements”).  The Financial Statements (a) are in
accordance with the books and records of Seller and (b) present fairly the
financial condition of Seller as of the respective dates indicated and the
results of operations for such periods.
 
Section 3.7 Accounts Receivable. All Accounts Receivable outstanding as of the
Closing Date represent sales actually made or services actually performed in the
ordinary course of business in bona fide transactions completed in accordance
with the terms and provisions contained in any documents related thereto.  There
are no setoffs, counterclaims, or disputes asserted against, conditions
precedent to the payment of, and no discounts, or allowances from, the Accounts
Receivable.  Seller has not granted a security interest in the Accounts
Receivable to any person or entity.  The Accounts Receivable of Seller at
Closing (“Closing Date Receivables”) will be collectible, net of a reserve of
$14,892.01, within 120 days after Closing.
 
Section 3.8 Personal Property. Section 3.8 of the Disclosure Schedule contains a
true and correct list of all Equipment, Furniture and Fixtures, and other items
of personal property owned by Seller (excluding items having a book value of
less than $500).  The Equipment is adequate and usable for the continued
operation of the Business as the Business is presently operated, and to Seller’s
knowledge none of such Equipment is in need of maintenance or repairs except for
ordinary, routine maintenance and repairs, the cost of which will not vary
materially from historic patterns.  As of the Closing, there are no lease
agreements in effect with respect to any of the Equipment, Furniture and
Fixtures, or other items of personal property owned by Seller (excluding items
having a book value of less than $500).
 
 
 
8

--------------------------------------------------------------------------------

 
 
Section 3.9 Intellectual Property and Software.
 
(a) Section 3.9(a) of the Disclosure Schedule contains a list and description
of:
 
(i) all computer programs, Internet Web pages, HTML pages, databases, java
scripts, java applets, and other software (A) developed by or for Seller
(collectively the “Developed Software”) or (B) licensed by Seller (collectively
the “Third Party Software”);
 
(ii) all inventions (whether patentable or unpatentable and whether or not
reduced to practice), all improvements thereto, and all patents, patent
applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof;
 
(iii) all trademarks, service marks, trade dress, logos, assumed names, trade
names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof, and all applications, registrations, and
renewals in connection therewith;
 
(iv) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith;
 
(v) all Trade Secrets;
 
(vi) all domain names owned or used by Seller; and
 
(vii) all telephone phone and facsimile numbers;
 
indicating with respect to each whether such item is owned by Seller (the “Owned
Intellectual Property”) or licensed by Seller (the “Licensed Intellectual
Property”).  The items required to be listed on Section 3.9(a) of the Disclosure
Schedule are collectively referred to as the “Intellectual Property”, and the
Developed Software and Third Party Software are collectively referred to as the
“Software”.
 
(b) (i)           Seller is the sole and exclusive owner of all right, title,
and interest in and to the Owned Intellectual Property (including the Developed
Software) free and clear of all liens, security interests, charges,
encumbrances, equities, or other adverse claims (including without limitation
undisclosed distribution rights) and Seller is the valid licensee of Licensed
Intellectual Property (including the Third Party Software);
 
(ii) The Intellectual Property constitutes all of the patents, trademarks, trade
names, trade styles, and service marks and copyrights, confidential and
proprietary information, trade secrets, designs, art work, designs in process,
formulations, know-how, prototypes, and inventions and computer software
required for the operation of Seller’s business as conducted prior to the
Effective Time;
 
 
 
9

--------------------------------------------------------------------------------

 
 
(iii) After the Effective Time, Seller will have the right and authority to use
the Intellectual Property in the manner used by Seller prior to the Effective
Time.
 
(vi) All designs, drawings, specifications, source code, object code,
documentation, flow charts and diagrams incorporating, embodying, or reflecting
any of the Owned Intellectual Property (including the Developed Software) at any
state of its development were written, developed, and created solely and
exclusively by employees of Seller without the assistance of any third party, or
were created by, or in collaboration with, third parties who assigned ownership
of their rights to Seller in valid and enforceable agreements, which are
included in the Contracts.
 
(v) There are no outstanding, nor has Seller received written notice of, nor is
there any basis for, any claim, charge, action, suit, or preceding against
Seller involving:  (A) a challenge to the ownership of Seller of the Owned
Intellectual Property (including the Developed Software); (B) a claim of unfair
competition with respect to any intangible property right of any third person or
entity; (C) infringement by the Intellectual Property of any patent, trademark,
trade name, copyright, trade secret, or other intellectual property right of any
third party; (D) the improper use of the Trade Secrets, formulae, or
intellectual property of others; or (E) a claim that any trademark, trade name,
service mark, or logo in use or proposed for use by Seller is, or is likely to
be, confused with a trademark, trade name, service mark, or logo of a third
party.
 
(vi) Seller has taken all reasonable precautions to protect its right, title,
and interest in and to the Intellectual Property, including without limitation:
affixing appropriate proprietary notices and including, without limitation, the
notice of copyright in accordance with the requirements of 17 U.S.C. § 401 to
all tangible embodiments of Intellectual Property, use of confidentiality and
non-disclosure agreements prior to disclosure of Intellectual Property, and such
other measures as are appropriate for Seller’s business.  Seller has taken all
reasonable precautions to protect its Trade Secrets and has not disclosed or
otherwise dealt with such items in such a manner as to cause the loss of such
Trade Secrets by release thereof into the public domain.  Seller has taken all
reasonable precautions to protect the confidentiality of all of its confidential
and proprietary information and that of third parties, including without
limitation, all research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, recipes, technical data,
designs, drawings, specifications, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals which is or has been
in their possession.
 
(vii) No product liability or warranty claim with respect to any product of
Seller has been communicated to or overtly threatened against Seller.  Seller
has provided to Purchaser an accurate list of all material known errors or
“bugs” in Seller’s Developed Software and any web site operated by Seller.
 
(viii) With respect to each Trade Secret that is material to Seller’s Business,
the documentation relating to such Trade Secret is current, accurate, and
sufficient in detail and content to identify and explain it and to allow its
full and proper use without reliance on the knowledge or memory of any
individual.
 
(ix) The Software and processes used in the conduct of Seller’s business,
perform in a consistent manner and function accurately and without interruption
or extraordinary manual intervention regardless of the date in time and
regardless of the dates used in data input, whether before, on or after January
1, 2000, and whether or not the dates are affected by leap years.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(c) Seller has delivered to Purchaser true, correct, and complete copies of all
licenses, sublicenses, Contracts, and permissions (as amended to date) pursuant
to which Seller obtains the right to use or possess Third Party Software and
Licensed Intellectual Property (individually a “Licensed IP Agreement” and
collectively the “Licensed IP Agreements”). With respect to each item of
Licensed Intellectual Property and Third Party Software required to be listed or
identified on Section 3.9(a) of the Disclosure Schedule:
 
(i) each Licensed IP Agreement is legal, valid, binding, enforceable, and in
full force and effect, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights or by general principles
of equity and grant Seller such rights to third party technology as are employed
in or necessary to the conduct of the Business of Seller as conducted prior to
the Effective Time;
 
(ii) neither Seller, nor to the Knowledge of Seller, the licensor or any other
party to any Licensed IP Agreement is in breach of, or default under, any
Licensed IP Agreement in any material respect, and to the Knowledge of Seller,
no event has occurred that, with notice or lapse of time, would constitute a
material breach or default under, or permit a termination, modification, or
acceleration thereunder;
 
(iii) to the Knowledge of Seller, no party to any Licensed IP Agreement has
repudiated any provision thereof;
 
(iv) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or is threatened in writing that challenges the
legality, validity, or enforceability of the underlying item of Intellectual
Property or Third Party Software;
 
(v) No Licensed Intellectual Property or Third Party Software is subject to any
outstanding order or decree that restricts the use of any of the Licensed
Intellectual Property or Third Party Software by Seller or would have such
affect after the Effective Time;
 
(vi) Except as listed on Section 3.9(c)(vi) of the Disclosure Schedule no
consent of any party to the Licensed IP Agreements is required by the
(A) execution, delivery or performance of this Agreement, or (B) the
consummation of the transactions contemplated by this Agreement.
 
(d) Section 3.9(d) of the Disclosure Schedule contains a list of all
(i) Contracts relating to the possession and use by Seller’s customers of
Developed Software and Third Party Software licensed in conjunction with
Developed Software (the “Customer Contracts”) under the caption “Customer
Agreements” and (ii) all agreements relating to the marketing, distribution,
resale, or promotion of the Developed Software, Third Party Software, or the
Intellectual Property (the “Distribution Agreements”) under the caption
“Distribution Agreements”, indicating for each Customer Contract and
Distribution Agreement, the name of the licensee, and the Developed Software,
Third Party Software, or the Intellectual Property licensed thereby.  With
respect to each Customer Contract and Distribution Contract:
 
 
 
11

--------------------------------------------------------------------------------

 
 
(i) such Customer Contract or Distribution Contract, is legal, valid, binding,
enforceable, and in full force and effect, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights or
by general principles of equity;
 
(ii) neither Seller, nor to the Knowledge of Seller, the other party or parties
to the Customer Contract or Distribution Contract is in breach of, or default
under, Customer Contract or Distribution Contract in any material respect, and
no event has occurred that, with notice or lapse of time, would constitute a
breach of, a default under, or permit other party or parties to the Customer
Contract or Distribution Contract to terminate, modify, or accelerate the
Customer Contract or Distribution Contract;
 
(iii) no party to any Customer Contract or Distribution Contract has repudiated
any provision thereof;
 
(iv) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or is threatened that challenges the legality,
validity, or enforceability of any Customer Contract or Distribution Contract;
and
 
(v) no consent of any person is required (A) by the execution, delivery or
performance of this Agreement, (B) to maintain the effectiveness of the Customer
Contracts and Distribution Agreements after the Effective Time, or (C) to
consummate the transactions contemplated by this Agreement.
 
(vi) Except for the Customer Contracts and the Distribution Agreements, Seller
has not granted to any third party any right to resell, distribute, reproduce,
market, manufacture, or otherwise exploit or practice any of the Intellectual
Property or any adaptations, translations, or derivative works based thereon.
 
Section 3.10 Compliance with Laws. Seller is not subject to any judgment, order,
writ, injunction, or decree that adversely affects, or might in the future
reasonably be expected to adversely affect the Purchased Assets or the
Business.  The Business has been operated by Seller in compliance with all
material federal, state and local governmental laws, ordinances, rules, and
regulations of authorities having jurisdiction over Business or the Purchased
Assets, except where the failure to so operate would not have an adverse affect
on the Business or the consummation of the transaction contemplated hereby.
 
Section 3.11 Environmental. Seller is in compliance with Environmental
Laws.  Seller has not received notice of any Environmental Claim (as hereinafter
defined) filed or threatened against Seller, nor is there any basis for such a
claim known to Seller.  Seller has not disposed of, emitted, discharged,
handled, stored, transported, used, or released any Hazardous Materials (or
arranged for any of the foregoing), or exposed any employee or other individual
to any Hazardous Materials or condition so as to give rise to any liability or
corrective or remedial obligation under any Environmental Laws.  There are no
Hazardous Materials present in, on, or under any properties leased or used at
any time (including both land and improvements thereon) by Seller.  As used
herein, “Environmental Claim” means any notice, claim, act, cause of action, or
investigation by any Person alleging potential liability arising out of, based
on, or resulting from the presence, or release into the environment, of any
Hazardous Materials or any violation, or alleged violation, of any Environmental
Law.  “Environmental Laws” means all federal, state, local, and foreign laws and
regulations relating to pollution or protection of the environment or the
protection of human health.  “Hazardous Materials” means chemicals, pollutants,
contaminants, wastes, toxic substances, radioactive and biological materials,
asbestos-containing materials (ACM), hazardous substances, petroleum and
petroleum products or any fraction thereof, excluding, however, any chemicals
used or waste generated as a result of typical office and janitorial activities.
 
 
 
12

--------------------------------------------------------------------------------

 
 
Section 3.12 OSHA. Seller is in compliance with all applicable laws relating to
employee health and safety; and Seller has not received any notice that past or
present conditions of the Purchased Assets violate any applicable legal
requirements or otherwise can be made the basis of any claim, proceeding, or
investigation, based on OSHA violations or otherwise related to employee health
and safety.
 
Section 3.13 Litigation. There are no claims, charges, arbitrations, grievances,
actions, suits, proceedings, or investigations pending or to the Knowledge of
Seller threatened against, or affecting the Seller, or any of the Purchased
Assets at law or in equity, or before or by any federal, state, municipal, or
other governmental department, commission, board, bureau, agency, or
instrumentality, domestic or foreign, which involves the likelihood of any
adverse judgment or liability, whether or not fully covered by insurance, nor is
there any basis known to Seller or Shareholder for such claims.  Seller is not
in default concerning any order, writ, injunction, or decree of any federal,
state, municipal court, or other governmental department, commission, board,
bureau, agency, or instrumentality, domestic or foreign, affecting Seller, the
Purchased Assets, or the Seller’s business.
 
Section 3.14 Absence of Changes. Except as contemplated by this Agreement since
December 31, 2009, there has not been any transaction or occurrence in which
Seller has:
 
(a) declared, set aside, or paid any dividend or made any distribution with
respect to its capital stock (whether in cash or in kind) or redeemed,
purchased, or otherwise acquired any of its capital stock;
 
(b) suffered any material adverse change in its business, operations, condition
(financial or otherwise), liabilities, assets, earnings, or prospects of the
Business nor, to Seller's knowledge, has there been any event which has had or
may reasonably be expected to have a material adverse effect on any of the
foregoing;
 
(c) incurred any obligations or liabilities of any nature other than items
incurred in the regular and ordinary course of business, consistent with past
practice, or increased (or experienced any change in the assumptions underlying
or the methods of calculating) any bad debt, contingency, or other reserve,
other than in the ordinary course of business consistent with past practice;
 
(d) paid, discharged, or satisfied any claim, lien, encumbrance, obligation, or
liability (whether absolute, accrued, contingent, and whether due or to become
due), other than the payment, discharge, or satisfaction in the ordinary course
of business consistent with past practice of claims, liens, encumbrances,
obligations, or liabilities which are reflected or reserved against in the
Reference Balance Sheet or which were incurred since such date in the ordinary
course of business consistent with past practice;
 
(e) delayed or postponed the payment of accounts payable and other liabilities
outside the ordinary course of business;
 
(f) permitted, allowed, or suffered any of its properties or assets (real,
personal or mixed, tangible, or intangible) to be subjected to any mortgage,
pledge, lien, encumbrance, restriction, or charge of any kind;
 
 
 
13

--------------------------------------------------------------------------------

 
 
(g) determined as collectible any Accounts Receivable or any portion thereof
which were previously considered uncollectible, or written off as uncollectible
any Accounts Receivable or any portion thereof, except for write-downs,
write-ups, and write-offs in the ordinary course of business consistent with
past practice, none of which is material in amount;
 
(h) cancelled any debts or waived any claims or rights;
 
(i) disposed of or permitted to lapse any right to the use of any patent,
trademark, assumed name, service mark, trade name, copyright, license, or
application therefor or disposed of or disclosed to any person not authorized to
have such information any trade secret, proprietary information, formula,
process, or know-how not previously a matter of public knowledge or existing in
the public domain;
 
(j) incurred any long term indebtedness;
 
(k) paid, loaned, distributed, or advanced any amounts to, sold, transferred, or
leased any properties or assets (real, personal or mixed, tangible or
intangible) to, purchased, leased, licensed, or otherwise acquired any
properties or assets from, or entered into any other agreement or arrangement
with (i) any stockholder, officer, employee, or director of Seller, (ii) any
corporation or partnership in which any Affiliate is an officer, director, or
holder directly or indirectly of five percent (5%) or more of the outstanding
equity or debt securities, or (iii) any person controlling, controlled by, or
under common control with any such partner, stockholder, officer, director, or
Affiliate except for compensation not exceeding the rate of compensation in
effect at December 31, 2009, and for routine travel advances to officers and
employees;
 
(l) entered into any collective bargaining or labor agreement (oral or written),
or experienced any slowdown, work interruption, strike, or work stoppage;
 
(m) sold, transferred, or otherwise disposed of any of assets except in the
ordinary course of business consistent with past practice;
 
(n) granted or incurred any obligation for any increase in the compensation of
any officer or employee of Seller (including, without limitation, any increase
pursuant to any bonus, pension, profit-sharing, retirement, or other plan or
commitment) except in accordance with and in amounts not greater than provided
for in written agreements between Seller and employees of Seller entered into on
or prior to December 31, 2009, and except for merit raises to hourly employees
in the ordinary course of business consistent with past practice;
 
(o) made any change in any method of accounting or accounting principle,
practice, or policy;
 
(p) suffered any casualty loss or damage in excess of $25,000 in the aggregate
(whether or not insured against);
 
(q) made or agreed to make any charitable contributions or incurred or agreed to
incur any non-business expenses in excess of $5,000 in the aggregate;
 
(r) taken any other action neither in the ordinary course of business and
consistent with past practice nor provided for in this Agreement; or
 
 
 
14

--------------------------------------------------------------------------------

 
 
agreed, so as to legally bind Seller whether in writing or otherwise, to take
any of the actions set forth in this Section 3.14 and not otherwise permitted by
this Agreement.
 
Section 3.15 Labor Matters.
 
(a) Section 3.15 of the Disclosure Schedule contains a true and correct list of
all present employees, sales representatives, distributors, manufacturer’s
representatives, consultants, and independent contractors employed or engaged by
Seller and assigned to the Business (the “Employees”), their duties, their total
remuneration for the year ended December 31, 2009, their current remuneration,
and a brief narrative description of all perquisites and fringe benefits they
receive or are eligible to receive.
 
(b) Since inception, Seller has not experienced any slowdown, work interruption,
strike, or work stoppage.  Seller is not a party to nor does Seller have any
obligation pursuant to any oral or written employment agreement, collective
bargaining or otherwise, with any party regarding the rates of pay or working
conditions of any of the Employees, nor is Seller obligated under any agreement
to recognize or bargain with any labor organization or union on behalf of such
employees.  Neither Seller, nor any of its officers, directors, or employees has
been charged or, to Seller’s Knowledge, threatened with the charge of any unfair
labor practice.
 
(c) Seller is in compliance with all applicable federal and state laws and
regulations concerning the employer-employee relationship and with all
agreements relating to the employment of the Employees, including applicable
wage and hour laws, worker compensation statutes, unemployment laws, and social
security laws.  Seller is not aware that any of its employees in the United
States are unauthorized to work in the United States for Seller.  There are no
pending or, to Seller’s Knowledge, threatened claims, investigations, charges,
citations, hearings, consent decrees, or litigation concerning: wages,
compensation, bonuses, commissions, awards, or payroll deductions; equal
employment or human rights violations regarding race, color, religion, sex,
national origin, age, handicap, veteran’s status, marital status, disability, or
any other recognized class, status, or attribute under any federal or state
equal employment law prohibiting discrimination; representation petitions or
unfair labor practices; grievances or arbitrations pursuant to current or
expired collective bargaining agreements; workers’ compensation; wrongful
termination, negligent hiring, invasion of privacy or defamation; or immigration
(collectively, “Labor Claims”).
 
(d) Seller is not liable for any unpaid wages, bonuses, or commissions (other
than those not yet due) or any tax, penalty, assessment, or forfeiture for
failure to timely pay any of the foregoing.
 
(e) All Employees are employees at-will and for indefinite terms and there is no
outstanding agreement or arrangement with respect to severance payments.
 
(f) To Seller’s Knowledge, no significant Employee or consultant of Seller is
obligated under any contract or other agreement, or subject to any judgment,
decree, or order of any court or administrative agency, that would conflict with
the obligation of such Employee or consultant to use best efforts to promote the
interests of Seller.  To the Knowledge of Seller, no third party has claimed or
has reason to claim that any person employed by or affiliated with Seller has
(i) violated or may be violating any of the terms or conditions of any
employment, non-competition, or non-disclosure agreement between such Employee
and such third party, (ii) disclosed or may be disclosing, or utilized or may be
utilizing, any trade secret or proprietary information or documentation of such
third party, or (iii) interfered or may be interfering in the employment
relationship between such third party and any of Seller present or former
employees.  No
 
 
 
15

--------------------------------------------------------------------------------

 
 
third party has requested information from Seller which suggests that such a
claim might be contemplated.  To the Knowledge of Seller, no person employed by
or affiliated with Seller has employed or proposes to employ any trade secret or
any information or documentation proprietary to any former employer, and to the
Knowledge of Seller, no person employed by or affiliated with Seller has
violated any confidential relationship which such person may have had with any
third party, in connection with the development, manufacture, or sale of any
product or proposed product, or the development or sale of any service or
proposed service of Seller, and Seller has no reason to believe there will be
any such employment or violation.  To the Knowledge of Seller, none of the
execution or delivery of this Agreement, or the carrying on of the business of
Seller by its officers, Employees, or agents, or the conduct or proposed conduct
of the business of Seller, will conflict with or result in a breach of the
terms, conditions, or provisions of or constitute a default under any contract,
covenant, or instrument under which any such person is obligated.
 
(g) To the Knowledge of Seller,  no former employee of Seller is in violation
of, or has breached, any contract or agreement, or any common or statutory law,
(i) protecting the confidentiality of confidential or proprietary information of
Seller or (ii) refraining from engaging in activities which are competitive with
the Business.
 
(h) All taxes required to be withheld on or prior to the Closing Date from
employees for income taxes, social security taxes, unemployment taxes and other
similar withholding taxes have been properly withheld and, if required on or
prior to the Closing, have been deposited with the appropriate governmental
agency.
 
Section 3.16 Contracts.
 
(a) Section 3.16 of the Disclosure Schedule contains a true and correct list of
all Contracts.  The Company has no commitments for capital expenditures that
remain outstanding as of the date hereof.
 
(b) Each of the Contracts was entered into in the ordinary course of business,
is in full force and effect, and there exists no breach or violation of or
default by Seller under any of such Contracts nor, to the Knowledge of Seller by
any other party to such Contract or any event which, with notice or the lapse of
time, or both, will create a breach or violation thereof or default thereunder
by Seller nor, to the Knowledge of Seller, by any other party to such
Contract.  Except as set forth on Section 3.9(c) of the Disclosure Schedule, the
continuation, validity, and effectiveness of each Contract will in no way be
affected by the consummation of the transactions contemplated by this Agreement
and the assignment of such Contract to Purchaser.
 
(c) Seller has not granted any power of attorney affecting or with respect to
any of its business, affairs, or assets, or any combination thereof, that
remains outstanding. .
 
(d) Section 3.16(d) of the Disclosure Schedule contains a true and correct list
of all customers of Seller, and the annual revenue invoiced from each such
customer for the years ended December 31, 2009 and 2008, as well as a true and
correct list of all customers of Seller, and the associated revenue invoiced
from each such customer for the period January 1, 2010, through June 30, 2010.
 
Section 3.17 Governmental Approval and Consents.Seller possesses all
governmental approvals, authorizations, permits, and licenses required to permit
the operation of the Business as presently conducted and the absence of which
would materially adversely affect the operations of
 
 
 
16

--------------------------------------------------------------------------------

 
 
Seller. No authorization, consent, approval, designation, or declaration by, or
filing with, any public body, governmental authority, bureau, or agency is
necessary or required as a condition to the validity of this Agreement, the
transfer of such Permits, the consummation of the transactions contemplated
hereby, and the operation of the Business by Purchaser after the Effective Time.
 
Section 3.18 Taxes.(a) Seller has timely filed, and as of the Closing Date will
have timely filed, all federal, state, local, income, excise, sales, use, and
other tax returns relating to Seller required to be filed on or prior to the
Closing Date, taking into account any extensions of the filing deadlines which
have been validly granted to Seller, and such returns are and will be true and
correct in all material respects.  Seller has paid, or by the Closing Date will
have paid, all sales, use and all other taxes and assessments (including
penalties and interest in respect thereof, if any) that have become or are due
with respect to the Business, the Purchased Assets, or regarding any period
ended on or prior to the Closing Date whether shown on such returns or not.
 
(b) There are no pending sales, use or other tax dispute relating to the
Purchased Assets or the Business, including the nature and amount of the
controversy, the respective positions of the parties as to any material amounts
claimed to be due thereunder, and the current status thereof.
 
(c) All taxes required to be withheld on or prior to the Closing Date from
Employees for income taxes and Social Security taxes have been properly withheld
and, if required on or prior to the Closing Date, have been deposited with the
appropriate governmental agency.
 
(d) No claim or investigation is pending, or to Seller’s Knowledge, threatened,
by any state, local, or other jurisdiction alleging that Seller, with respect to
the Business, has a duty to file tax returns and pay taxes or is otherwise
subject to the taxing authority of any jurisdiction other than those
jurisdictions in which Seller has filed and paid taxes nor has Seller received
any notice or questionnaire from any such jurisdiction which suggests or asserts
that Seller, with respect to the Business, may have a duty to file such returns
and pay such taxes, or otherwise is subject to the taxing authority of such
jurisdiction.
 
(e) There is no liability for sales or transfer tax with respect to the
Purchased Assets which accrues to Purchaser as a result of the transfer of the
Purchased Assets to Purchaser or the consummation of the transactions
contemplated hereby, except such taxes as will be paid by Seller pursuant to the
terms hereof.
 
Section 3.19 ERISA Matters.
 
(a) Section 3.19 of the Disclosure Schedule contains a true and complete list of
all the following agreements or plans which are presently in effect or which
have previously been in effect and which cover Employees of Seller, and
indicating with respect to each, the plans which provide coverage for Employees
of Seller:
 
(i) Any employee benefit plan as defined in Section 3(3) of ERISA, and any trust
or other funding agency created thereunder, or under which Seller or Seller,
with respect to Employees, have any outstanding, present, or future obligation
or liability, or under which any Employee or former Employee has any present or
future right to benefits which are covered by ERISA; or
 
 
 
17

--------------------------------------------------------------------------------

 
 
(ii) Any other pension, profit sharing, retirement, deferred compensation, stock
purchase, stock option, incentive, bonus, vacation, severance, disability,
hospitalization, medical, life insurance or other employee benefit plan,
program, policy, or arrangement, whether written or unwritten, formal or
informal, which Seller maintains or to which Seller has any outstanding,
present, or future obligations to contribute or make payments under, whether
voluntary, contingent, or otherwise.
 
The plans, programs, policies, or arrangements described in subparagraph (i) or
(ii) above are hereinafter collectively referred to as the “Seller
Plans.”  Seller and Shareholder have delivered to Purchaser true and complete
copies of all written plan documents and contracts evidencing Seller Plans, as
they may have been amended to the date hereof, together with (a) all documents
relating to any tax-qualified retirement plan maintained by Seller, which
documents are required to have been filed prior to the date hereof with
governmental authorities for each of the three most recently completed plan
years; (b) attorney’s response to an auditor’s request for information for each
of the three most recently completed plan years; and (c) financial statements
for each Seller Plan for each of the three most recently completed plan years.
 
(b) Seller has complied with the continuation coverage requirements of Section
1001 of the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended,
and ERISA Sections 601 through 608.
 
(c) Seller Group is not obligated, contingently or otherwise, under any
agreement to pay any amount which will be treated as an “excess parachute
payment,” as defined in Code Section 280G(b), determined without regard to Code
Section 280G(b)(2)(A)(i).
 
(d) There is no lien upon any property of any member of Seller Group outstanding
pursuant to Code Section 412(n) in favor of any Seller Plan.  No assets of
Seller Group have been provided as security to any Seller Plan pursuant to Code
Section 401(A)(29).
 
Section 3.20 Insurance. Section 3.20 of the Disclosure Schedule contains a true
and correct list of each insurance policy maintained by Seller with respect to
the properties, liabilities,  and the Business.  Seller is not now and on the
Closing Date will not be in default regarding the provisions of any such
policy.  Except as set forth on Section 3.20 of the Disclosure Schedule, all
policies listed on Section 3.20 of the Disclosure Schedule are in full force and
effect and will be outstanding and in force at the Closing Date, all premiums
payable in respect of such policies for the current policy year have been paid,
and none of such policies provide for any retrospective premium adjustment or
other experience-based liability on the part of Seller.  Seller has not failed
to give any notice or present any material claim thereunder in due and timely
fashion.  Seller has not received any notice from any of its insurers that any
insurance premiums will be increased in the future or that any insurance
coverage listed on Section 3.20 of the Disclosure Schedule will not be available
in the future on substantially the same terms as are now in effect.  There are
no outstanding requirements or recommendations by any current insurer or
underwriter with respect to Seller which require or recommend changes in the
conduct of the business or require any repairs or other work to be done to the
Purchased Assets and properties of Seller.
 
Section 3.21 Brokers and Finders. Neither Seller nor any Affiliate has incurred
any obligation or liability to any party for any brokerage fees, agent’s
commissions, or finder’s fees in connection with the transactions contemplated
hereby.
 
Section 3.22 Adequacy of Purchased Assets. Purchased Assets include all rights,
properties, interests in properties, and Purchased Assets necessary to permit
Purchaser to carry on the Business as presently conducted by Seller, except for
the Excluded Assets.
 
 
 
18

--------------------------------------------------------------------------------

 
 
Section 3.23 Correctness of Representations. To the Knowledge of Seller, no
representation or warranty of Seller  and Shareholder in this Agreement or in
any exhibit, certificate or Schedule attached hereto or furnished pursuant
hereto, contains, or on the Closing Date will contain, any untrue statement of
fact or omits, or on the Closing Date will omit, to state any fact necessary in
order to make the statements contained therein, taken as a whole, not
misleading, and all such statements, representations, warranties, Exhibits,
certificates, and Schedules shall be true and complete in all material respects
on and as of the Closing Date as though made on that date.  True copies of all
mortgages, indentures, notes, leases, agreements, plans, Contracts, and other
instruments listed on or referred to in the Schedules delivered or furnished to
Purchaser pursuant to this Agreement have been delivered to Purchaser.
 
Article 4  Representations and Warranties of Purchaser
 
Purchaser hereby represents and warrants the following:
 
Section 4.1 Organization and Qualification. Purchaser is a limited liability
company duly incorporated, validly existing, and in good standing under the laws
of the State of Florida and has all limited liability company power and
authority to conduct its business, to own, lease, or operate its properties in
the places where such business is conducted and such properties are owned,
leased, or operated.
 
Section 4.2 Authority. Purchaser has full power and authority to execute and
deliver this Agreement, the Warrant and any other agreement, instrument or
document contemplated herein to be executed by Purchaser (each (including the
Agreement and Warrant), a “Purchaser Transaction Agreement”, and collectively as
the “Purchaser Transaction Agreements”) and to consummate the transactions
contemplated by the Purchaser Transaction Agreements.  The execution, delivery,
and performance of each of the Purchaser Transaction Agreements by Purchaser has
been duly and validly authorized and approved by all necessary action on the
part of Purchaser, and each Purchaser Transaction Agreement is the legal, valid,
and binding obligation of Purchaser enforceable against Purchaser in accordance
with its terms, except as enforceability may be limited by applicable equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting creditors’ rights generally, and by the exercise of judicial
discretion in accordance with equitable principles.  Neither the execution and
delivery of any Purchaser Transaction Agreement by Purchaser nor the
consummation by Purchaser of the transactions contemplated by the Purchaser
Transaction Agreements will (a) violate governance documents, (b) violate any
provisions of law or any order of any court or any governmental unit to which
Purchaser is subject, or by which its assets are bound, or (c) conflict with,
result in a breach of, or constitute a default under any indenture, mortgage,
lease, agreement, or other instrument to which Purchaser is a party or by which
its Purchased Assets or properties are bound.
 
Section 4.3 Litigation. There is no suit, action, proceeding, claim, or
investigation pending, or, to Purchaser’s knowledge, threatened, against
Purchaser or the assets, business, goodwill, or financial condition of Purchaser
or which would prevent Purchaser from consummating the transactions contemplated
by this Agreement.
 
Section 4.4 Brokers and Finders. Neither Purchaser nor any affiliate of
Purchaser has incurred any obligation or liability to any party for any
brokerage fees, agent’s commissions, or finder’s fees in connection with the
transactions contemplated by this Agreement.
 
Section 4.5 Governmental Approval and Consents. No consent, approval, or
authorization of or declaration, filing, or registration with any governmental
or regulatory authority is required in connection with the execution, delivery,
and performance of this Agreement or the consummation of the transactions
contemplated hereby.
 
 
 
19

--------------------------------------------------------------------------------

 
 
Section 4.6 Correctness of Representations. To the knowledge of Purchaser, no
representation or warranty of Purchaser in this Agreement or in any exhibit,
certificate, or schedule attached hereto or furnished pursuant hereto contains,
or on the Closing Date will contain, any untrue statement of fact or omits or,
on the Closing Date, will omit, to state any fact necessary in order to make the
statements contained herein or therein not misleading, and all such statements,
representations, warranties, exhibits, and certificates shall be true and
complete on and as of the Closing Date as though made on that date.
 
Article 5   Covenants of Seller and Shareholder
 
Seller and Shareholder jointly and severally covenant and agree with Purchaser
as follows:
 
Section 5.1 Consents. Seller shall obtain, at its cost and expense, prior to the
Closing all consents which, in the reasonable judgment of Purchaser, are
necessary or appropriate for the transfer of the Purchased Assets to Purchaser
and the consummation of the transactions contemplated hereby, excluding any
consents of the type described in Section 2.3 above.  All such consents shall be
in writing and in form and substance satisfactory to Purchaser, and executed
counterparts thereof will be delivered to Purchaser promptly after receipt
thereof but in no event later than the Closing.
 
Section 5.2 Discharge of Liens and Encumbrances. All liens, claims, charges,
security interests, pledges, assignments, or encumbrances relating to the
Purchased Assets that are not Permitted Encumbrances shall be satisfied,
terminated, and discharged by Seller on or prior to the Closing Date and
evidence satisfactory to Purchaser and its counsel of such satisfaction,
termination, and discharge shall be delivered to Purchaser at or prior to the
Closing.
 
Article 6    Conditions Precedent to the Obligations of Purchaser
 
The obligation of Purchaser to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction, on or before the Closing Date,
of each of the following conditions all or any of which may be waived in
writing, in whole or in part, by Purchaser:
 
Section 6.1 No Injunction, Etc. No action, proceeding, investigation,
regulation, or legislation shall be pending or overtly threatened which seeks to
enjoin, restrain, or prohibit consummation of the transactions contemplated
hereby, or to obtain damages from Purchaser, in respect of the consummation of
the transactions contemplated hereby, or which seeks to enjoin the operation of
a substantial portion of the Purchased Assets, or, which in the reasonable
judgment of Purchaser, would make it inadvisable to consummate the transactions
contemplated by this Agreement.
 
Section 6.2 Consents and Waivers. Purchaser shall have received a true and
correct copy of each consent and waiver (a) required for the assignment of the
Contracts, Permits, Intellectual Property, and other agreements, and
(b) otherwise required for the execution of this Agreement and the consummation
of the transactions contemplated hereby.  All authorizations, orders, or
approvals of any governmental commission, board, or other regulatory body, shall
have been obtained, and Purchaser shall have received a certificate dated as of
the Closing Date, executed by Seller and Shareholder to the foregoing effect,
and Purchaser shall be satisfied with the terms, conditions, and restrictions,
of and obligations under, each such consent, waiver, authorization, order, or
approval.
 
 
 
20

--------------------------------------------------------------------------------

 
 
Section 6.3 Incumbency. Purchaser shall have received a certificate of
incumbency of Seller executed by the President and Secretary of Seller listing
the officers of Seller authorized to execute the Agreement and the instruments
of transfer and conveyance on behalf of Seller, certifying the authority of each
such officer to execute the agreements, documents, and instruments on behalf of
Seller in connection with the consummation of the transactions contemplated
herein.
 
Section 6.4 Certified Resolutions. Purchaser shall have received a certificate
of the Secretary of Seller containing a true and correct copy of the resolutions
duly adopted by the board of directors and Shareholder of Seller, approving and
authorizing this Agreement and the consummation of the transactions contemplated
hereby.  The Secretary of Seller shall also certify that such resolutions have
not been rescinded, revoked, modified, or otherwise affected and remain in full
force and effect.
 
Section 6.5 Instruments of Transfer. Seller shall have delivered to Purchaser
such bills of sale, endorsements, assignments, licenses, and other good and
sufficient instruments of conveyance and transfer and any other instruments
deemed appropriate by counsel to Purchaser all in form and substance
satisfactory to counsel to Purchaser to vest in Purchaser all of Seller’s
rights, title, and interest in and to the Purchased Assets, free and clear of
all liens, charges, encumbrances, pledges, or claims of any nature except for
Permitted Encumbrances.
 
Section 6.6 Articles of Amendment. Purchaser shall have received from Seller,
the Articles of Amendment, effecting a change of Seller’s corporate name to a
name which does not contain the words “Medical” “Office” or “Software” and is
not confusingly similar to Seller’s trade name “Medical Office Software” in a
form suitable for filing with the Secretary of State of Florida, executed by
Seller’s President.
 
Section 6.7 Office Space Lease. Seller’s landlord shall have entered into a
lease agreement with Purchaser by which such landlord agrees to lease the office
space used by Seller prior to Closing (the “Leased Premises”) to Purchaser for
not less than four (4) months at $1,500 per month.
 
Section 6.8 Termination of VAR Agreement. Purchaser shall have received written
agreement and acknowledgment from VirtualHealth Technologies, Inc. that the
certain On-Line Services Value Added Reseller Agreement, dated June 4, 2009, by
and between Virtual Health Technologies, Inc. and Purchaser has been terminated
effective prior to the Closing Dated.
 
Article 7  Conditions Precedent to the Obligations of Seller
 
The obligations of Seller under this Agreement are subject to the satisfaction
at or prior to the Closing of each of the following conditions (the fulfillment
of any one of which may be waived in writing by such parties):
 
Section 7.1 Good Standing Certificate. Seller shall have received a certificate
executed by the Secretary of State of the State of Florida dated within ten (10)
days prior to the Closing Date certifying that Purchaser is a limited liability
company in good standing under the laws of the State of Florida.
 
Section 7.2 Incumbency.  Seller shall have received a certificate of incumbency
of Purchaser executed by the President and Secretary of Purchaser listing the
officers of Purchaser authorized to execute the Agreement and the instruments of
transfer and conveyance on behalf of Purchaser, certifying the authority of each
such officer to execute the agreements, documents, and instruments on behalf of
Purchaser in connection with the consummation of the transactions contemplated
herein.
 
 
 
21

--------------------------------------------------------------------------------

 
 
Section 7.3 Certified Resolutions. Seller shall have received a certificate of
the Secretary of Purchaser containing a true and correct copy of the resolutions
duly adopted by the [managers] of Purchaser, approving and authorizing the
Purchaser Transaction Agreements and the consummation of the transactions
contemplated thereby.  The Secretary of Purchaser shall also certify that such
resolutions have not been rescinded, revoked, modified, or otherwise affected
and remain in full force and effect.
 
Section 7.4 Litigation. There shall not be any litigation or proceeding to
restrain or invalidate the consummation of the transaction contemplated hereby
the defense of which would be reasonably likely to involve material expense to
Seller or lapse of time that would be materially adverse to the interests of
Seller.
 
Article 8   Post Closing Matters
 
Section 8.1 Employment of Employees. On or before the Closing Date, Purchaser
may offer employment to certain Employees at terms negotiated with such
Employees.  Employees accepting Purchaser’s offer of employment are referred to
as the “Hired Employees.”  Seller shall be responsible for the payment of all
accrued but unpaid wages, vacation pay, sick pay, holiday pay, and severance pay
due to Employees (including Hired Employees), up to and including the Effective
Time or the earlier termination of employment.  Seller shall be responsible for
the payment of any amounts due to its Employees (including the Hired Employees)
pursuant to the Seller Plans as a result of the employment of the Employees by
Seller.  Seller will be responsible for reporting and paying all
employee-related costs and liabilities of Hired Employees accruing prior to the
Closing Date.  Purchaser shall become responsible for all costs and liabilities
attributable to Hired Employees accruing on and after the Closing
Date.  Effective on the Closing Date, Seller will, and hereby does, assign all
contractual agreements pertaining to Hired Employees from any employment and/or
confidentiality agreement previously entered into by Seller and such Hired
Employees to the extent (but only to the extent) necessary for Purchaser to
operate the Business in the same manner as operated by Seller prior to the
Closing Date.
 
Section 8.2 Seller’s Benefit Plans. Purchaser will assume no responsibility with
regard to any Seller Plans.  Seller shall cause the Hired Employees to be fully
vested in their account balances and accrued benefits as of the Closing Date
under each Seller Plan that is a defined benefit or contribution plan and such
account balances and accrued benefits shall be available for distribution to
Hired Employees in accordance with the terms and provisions of such
plans.  Seller shall retain any and all liability under the Seller Plans,
including but not limited to all liability for all claims incurred by the Hired
Employees or any of their covered dependents prior to the day following the
Closing Date under the Seller Plans that provide medical, disability, life
insurance, and workers’ compensation benefits.  For the purposes of this Section
8.2 a claim is deemed incurred when the services that are the subject of the
claim performed; in the case of life insurance, when death occurs; in the case
of disability benefits, when the disability occurs; in the case of a hospital
stay, when the employee or covered dependent first enters the hospital; and in
the case of workers’ compensation, when the injury occurs.  To the extent
necessary, Seller may continue to communicate with the Hired Employees regarding
their rights and entitlement to any benefits under the Plans, subject to
Purchaser’s prior approval, which shall not be unreasonably withheld.
 
Section 8.3 Employee Files. On the Closing Date, or as soon as practicable
thereafter, Seller shall deliver to a designee of Purchaser all historical
personnel records of each of the Hired Employees, including, but not limited to,
employment agreements, confidentiality and noncompete agreements, employment
applications, performance reviews, corrective action reports, disciplinary
reports, notices of transfer, notices of rate changes, and other similar
documents.
 
 
 
22

--------------------------------------------------------------------------------

 
 
Section 8.4 Assistance in Hiring. Seller shall use its reasonable efforts to
assist Purchaser in employing as new employees of Purchaser, all persons
presently employed by Seller who are identified by Purchaser prior to the
Closing Date.  Seller shall terminate effective as of the Closing Date all
employment agreements it has with any of the Hired Employees.  Until the third
anniversary of the Closing Date, Seller will not directly or indirectly solicit
or offer employment to any Hired Employee (a) who is then an employee of
Purchaser, or (b) who has terminated such employment without the consent of
Purchaser within 180 days of such solicitation or offer, and Purchaser will not
directly or indirectly solicit or offer employment to any person who, after the
Closing Date is then an employee of Seller or who has terminated such employment
without the consent of Seller within 180 days of such solicitation or offer.
 
Section 8.5 Discharge of Business Obligations. From and after the Closing Date
Seller shall pay and discharge, in accordance with past practice but not less
than on a timely basis, all obligations and liabilities incurred, including but
not limited to trade payables, current liabilities, and any other Excluded
Liability, prior to the Closing Date in respect of the Business, its operations
or the Purchased Assets and properties used therein (except for those expressly
assumed by Purchaser hereunder), including without limitation any liabilities or
obligations to employees, trade creditors, and clients of the Business.
 
Section 8.6 Maintenance of Books and Records. Each of Seller and Purchaser shall
preserve until the tenth anniversary of the Closing Date all Books and Records
possessed or to be possessed by such party relating to any of the Purchased
Assets, liabilities or business of the Business prior to the Closing
Date.  After the Closing Date, where there is a legitimate purpose, such party
shall provide the other parties with access, upon prior reasonable written
request specifying the need therefor, during regular business hours, to (a) the
officers and employees of such party and (b) the books of account and records of
such party, but, in each case, only to the extent relating to the Purchased
Assets, Assumed Liabilities, or Business prior to the Closing Date, and the
other parties and their representatives shall have the right to make copies of
such books and records; provided however, that the foregoing right of access
shall not be exercisable in such a manner as to interfere unreasonably with the
normal operations and business of such party; and provided further, that, as to
so much of such information as constitutes trade secrets or confidential
business information of such party, the requesting party and its officers,
directors and representative will use due care to not disclose such information
except (i) as required by law, (ii) with the prior written consent of such
party, which consent shall not be unreasonably withheld, or (iii) where such
information becomes available to the public generally, or becomes generally
known to competitors of such party, through sources other than the requesting
party, its affiliates or its officers, directors, or representatives.  Such
records may nevertheless be destroyed by a party if such party sends to the
other parties written notice of its intent to destroy records, specifying with
particularity the contents of the records to be destroyed.  Such records may
then be destroyed after the 30th day after such notice is given unless another
party objects to the destruction in which case the party seeking to destroy the
records shall deliver such records to the objecting party.
 
Section 8.7 Payments Received. Seller agrees that after the Closing Seller will
hold and will promptly transfer and deliver to Purchaser, from time to time as
and when received by Seller, any cash, checks with appropriate endorsements
(using best efforts not to convert such checks into cash), or other property
that Seller may receive on or after the Closing which properly belongs to
Purchaser, including without limitation, any insurance proceeds, and will
account to Purchaser for all such receipts.  From and after the Closing,
Purchaser shall have the right and authority to endorse without recourse the
name of Seller on any check or any other evidences of indebtedness received by
Purchaser on account of the Business and the Purchased Assets transferred to
Purchaser hereunder.
 
 
 
23

--------------------------------------------------------------------------------

 
 
Section 8.8 Further Assurances. From and after the Closing Date, Seller will
promptly refer all inquiries with respect to ownership of the Purchased Assets
or the Business to Purchaser.  In addition, Seller will execute such documents
and financing statements as Purchaser may request from time to time to evidence
transfer of the Purchased Assets to Purchaser, including any necessary
assignments of financing statements.
 
Section 8.9 No Assignment of, or Encumbrances on, the Purchased Assets . Until
such time as the Promissory Note has been paid in full, Purchaser will not: (a)
sell, convey, assign or transfer any of the Purchased Assets, and will keep all
of the Purchased Assets at the Leased Premises; and (b) allow any security
interest, lien, claim or encumbrance of any kind to be attached or placed on the
Purchased Assets.
 
Article 9 Mutual Covenants
 
Section 9.1 Confidentiality. All documents and information (written and oral)
furnished to the parties to this Agreement or to which such parties are given
access (the “Information”) shall be treated as the sole property of the party
furnishing the information until consummation of the transactions contemplated
by this Agreement and, upon termination of this Agreement for any reason without
completion of the Closing, the party receiving Information shall return to the
party which furnished such Information all documents or other materials
containing, reflecting or referring to Information, shall keep confidential all
Information, and shall not directly or indirectly use Information for any
competitive purpose.  The obligations under this Section 9.1 shall not apply to
disclosures required by applicable law, or to any information which was already
in the possession of the party receiving Information prior to the disclosure
thereof by the party furnishing the Information; was then generally known to the
public; became known to the public through no fault of the party receiving the
Information; or was disclosed to the party receiving the Information by a third
party not bound by an obligation of confidentiality.  If the transactions
contemplated by this Agreement are not consummated, then each of the parties to
this Agreement agrees to keep confidential and shall not use for its own benefit
any of the Information (unless in the public domain) obtained from any other
party and shall promptly return to such other parties all schedules, documents
or other written information (without retaining copies thereof) previously
obtained from such other parties.  The parties hereto acknowledge and agree that
Shareholder is a publicly-traded company and as such, Shareholder will issue a
Press Release regarding the transactions contemplated herein, and will also file
a Form 8-K with the Securities and Exchange Commission for the transactions
contemplated herein, which Form 8-K will contain, among other things, a copy of
this Agreement.
 
Section 9.2 Public Announcements. Shareholder and Purchaser will consult with
each other before issuing any press releases or otherwise making any public
statements or filings with governmental entities with respect to this Agreement
or the transactions contemplated hereby and shall not issue any press releases
or make any public statements or filings with governmental entities prior to
such consultation and shall modify any portion thereof if the other party
reasonably objects thereto, unless the same may be required by applicable law.
 
Article 10   Indemnification
 
For the purposes of this Article 10, “Losses” shall mean any and all demands,
claims, actions or causes of action, assessments, losses, damages, liabilities,
costs, and expenses, including, without limitation, interest, penalties,
reasonable attorneys' and other professional fees and expenses.
 
 
 
24

--------------------------------------------------------------------------------

 
 
Section 10.1 Agreement of Seller Indemnitors to Indemnify. (a) Subject to the
terms and conditions of this Article 10, the Seller Indemnitors jointly and
severally agree to indemnify, defend, and hold harmless Purchaser from, against,
for, and in respect of any and all Losses asserted against, relating to, imposed
upon, or incurred by Purchaser by reason of, resulting from, based upon, or
arising out of:
 
(i) the inaccuracy, untruth, or incompleteness of any representation or warranty
of Seller or Shareholder contained in or made pursuant to this Agreement, the
Disclosure Schedule, or in any certificate furnished by Seller and the
Shareholder in connection herewith (“Seller Type 1 Losses”);
 
(ii) a breach or partial breach of any covenant or agreement of Seller and the
Shareholder made in this Agreement to be performed by Seller or the Shareholder
at, before, or after the Closing (“Seller Type 2 Losses”);
 
(iii) any Excluded Liability (“Seller Type 3 Losses”); and
 
(iv) the difference between (a) the amount of Closing Date Receivables minus
(b) the amount realized from collections of Closing Date Receivables during the
period ended one hundred twenty (120) days after the Closing Date (“Receivables
Losses”).
 
In the event Seller Type 1 Losses or Seller Type 2 Losses could also be
characterized as Seller Type 3 Losses, such losses shall be treated as Seller
Type 3 Losses for all purposes under Section 10.1.
 
(b) Except as otherwise provided in Section 10.1, the Seller Indemnitors shall
not be required to indemnify Purchaser with respect to Seller Type 1 Losses
until the aggregate amount of Seller Type 1 Losses shall exceed $50,000 (the
“Floor”); it being agreed and understood that in the event that the Purchaser’s
Losses in the aggregate exceed the Floor, the Seller Indemnitors shall indemnify
Purchaser for the amount of Purchaser’s Losses which exceed the Floor.  The
Floor shall not be applied to Seller Type 2 Losses, Seller Type 3 Losses, or
Receivables Losses.  Notwithstanding anything in this Agreement to the contrary:
(i) in no event shall indemnity by Seller and Shareholder under this Article 10
exceed $1,200,000 in the aggregate; and (ii) Purchaser shall have no right to
indemnification under this Section 10.1 for any inaccuracy or breach of any
representation or warranty of the Seller Indemnitors if Purchaser had knowledge
on the Closing Date that such representation or warranty was inaccurate as of
the Closing Date.
 
(c) The obligation of the Seller Indemnitors to indemnify Purchaser for:
 
(i) Seller Type 1 Losses and Seller Type 2 Losses (other than for tax,
environmental, and Intellectual Property matters) are subject to the condition
that the Seller Indemnitors shall have received notice of the Losses for which
indemnity is sought on or before the second (2nd) anniversary of the Closing
Date.
 
(ii) Seller Type 1 Losses and Seller Type 2 Losses that are related to tax
matters are subject to the condition that the Seller Indemnitors shall have
received notice of the Losses for which indemnity is sought within the statute
of limitations of the Tax Return of Seller filed for the fiscal year ended the
year in which the Closing Date occurs.
 
 
 
25

--------------------------------------------------------------------------------

 
 
(iii) Seller Type 1 Losses and Seller Type 2 Losses that are related to
Intellectual Property or environmental matters are subject to the condition that
the Seller Indemnitors shall have received notice of the Losses for which
indemnity is sought on or before the fifth (5th) anniversary of the Closing
Date.
 
(iv) Seller Type 3 Losses are subject to the condition that the Seller
Indemnitors shall have received notice of the Losses for which indemnity is
sought on or before the fifth (5th) anniversary of the Closing Date.
 
(v) Receivables Losses are subject to the condition that the Seller Indemnitors
shall have received notice of the Losses for which indemnity is sought not
earlier than one hundred twenty (120) days following the Closing Date nor later
than one hundred eighty (180) days following the Closing Date.
 
(d) Except as provided for in Article 11 below, the exclusive remedy of
Purchaser against the Seller Indemnitors for any Losses hereunder shall be
exercise by Purchaser of its right to indemnification hereunder.  In no event
shall the Seller Indemnitors shall not be liable for damages in excess of the
actual damages suffered by Purchaser as a result of the act, circumstance, or
condition which gave rise to the Loss for which indemnification is sought.
 
Section 10.2 Agreement of Purchaser to Indemnify Seller and Shareholder.
 
(a) Subject to the terms and conditions of this Article 10, Purchaser agrees to
indemnify, defend, and hold harmless Seller and Shareholder, against, from, and
in respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by Seller and Shareholder by reason of, resulting from, based upon, or
arising out of:
 
(i) the inaccuracy, untruth, or incompleteness of any representation or warranty
of Purchaser contained in or made pursuant to this Agreement, the Disclosure
Schedule, or in any certificate furnished by Purchaser in connection herewith
(“Purchaser Type 1 Losses”); and
 
(ii) a breach or partial breach of any covenant or agreement of Purchaser made
in this Agreement to be performed by Purchaser at, before, or after the Closing,
excluding the obligation of Purchaser under Section 8.9 above (“Purchaser Type 2
Losses”);
 
(iii) acts, transactions, and occurrences that take place, or conditions or
circumstances occurring after, the Effective Time, including, without
limitation: failure to discharge the Assumed Liabilities, (“Purchaser Type 3
Losses”); and
 
(iv) the Purchaser Type 4 Losses.
 
In the event Purchaser Type 1 Losses or Purchaser Type 2 Losses could also be
characterized as Type 3 Losses, such losses shall be treated as Purchaser Type 1
Losses or Purchaser Type 2 Losses for all purposes under Section 10.2.
 
(b) Except as otherwise provided in Section 10.2, Purchaser shall not be
required to indemnify Seller or Shareholder with respect to Purchaser Type 1
Losses until the aggregate amount of Type 1 Losses shall exceed the Floor; it
being agreed and understood that in the event that Seller and Shareholder’s
Losses in the aggregate exceed the Floor, the Purchaser shall indemnify Seller
and Shareholder for the amount of their Losses which exceed the Floor. The
 
 
 
 
 
26

--------------------------------------------------------------------------------

 
 
Floor shall not be applied to Purchaser Type 2 Losses or Purchaser Type 3
Losses.  Notwithstanding anything in this Agreement to the contrary: (i) in no
event shall indemnity by Purchaser under this Article 10 exceed $1,200,000 in
the aggregate, excluding the obligation of Purchaser under Section 8.9 above
(the “Purchaser Type 4 Losses”); and (ii) neither Seller nor Shareholder shall
have no right to indemnification under this Section 10.2 for any inaccuracy or
breach of any representation or warranty of the Purchaser if Seller or
Shareholder had knowledge on the Closing Date that such representation or
warranty was inaccurate as of the Closing Date.
 
(c) The obligation of Purchaser to indemnify the Seller and Shareholder for:
 
(i) Purchaser Type 1 Losses and Purchaser Type 2 Losses is subject to the
condition that the Seller and Shareholder shall have received notice of the
Losses for which indemnity is sought on or before the second (2nd) anniversary
of the Closing Date.
 
(ii) Purchaser Type 3 Losses is subject to the condition that the Seller and
Shareholder shall have received notice of the Losses for which indemnity is
sought on or before the fifth (5th) anniversary of the Closing Date.
 
(d) Except as provided in subsection (e) below, the exclusive remedy of Seller
and Shareholder against Purchaser for any Losses hereunder shall be the exercise
by Seller and Shareholder of their right to indemnification hereunder.  In no
event shall Purchaser be liable for damages in excess of the actual damages
suffered by Seller and Shareholder as a result of the act, circumstance, or
condition for which indemnification is sought.
 
(e) Notwithstanding anything in this Agreement to the contrary, the remedy for
the Purchaser Type 4 Losses shall be an assignment of the Purchased Assets from
Purchaser back to Seller as provided in the Promissory Note, Springing Bill of
Sale and the Springing Domain Name Assignment.
 
Section 10.3 Procedures for Indemnification.
 
As used herein, the term “Indemnitor” means the party against whom
indemnification hereunder is sought, and the term “Indemnitee” means the party
seeking indemnification hereunder.
 
(a) If the Indemnification Claim involves a Third Party Claim the procedures set
forth in Section 10.5 hereof shall be observed by Indemnitee and Indemnitor.
 
(b) If the Indemnification Claim involves Receivables Losses (a “Receivables
Claim”), the procedures set forth in Section 10.7 hereof shall be observed by
Indemnitee and Indemnitor.
 
(c) If the Indemnification Claim involves any matter other than a Third Party
Claim or a Receivables Claim, the procedures set forth in Section 10.4 hereof
shall be observed by Indemnitee and Indemnitor.
 
Section 10.4 Claim Procedures.
 
(a) A Claim for indemnification hereunder (“Indemnification Claim”) shall be
made by Indemnitee by delivery of a written declaration to Indemnitor requesting
indemnification and specifying the basis on which indemnification is sought and
the amount of asserted Losses, and, in the case of a Third Party Claim (as
defined in Section 10.5 hereof), containing (by attachment or otherwise) such
other information as Indemnitee shall have concerning such Third Party Claim.
 
 
 
27

--------------------------------------------------------------------------------

 
 
(b) If the Indemnification Claim involves a matter other than a Third Party
Claim or a Receivables Claim, the Indemnitor shall have thirty (30) days to
object to such Indemnification Claim by delivery of a written notice of such
objection to Indemnitee specifying in reasonable detail the basis for such
objection.  Failure to timely so object shall constitute a final and binding
acceptance of the Indemnification Claim by the Indemnitor and the
Indemnification Claim shall be paid in accordance with subsection
(c) hereof.  If an objection is timely interposed by the Indemnitor and the
dispute is not resolved within forty-five (45) days from the date (such period
is hereinafter the “Negotiation Period”) Indemnitee receives such objection,
such dispute shall be resolved by arbitration in accordance with the provisions
of Section 12.5, unless the Indemnification Claim involves (i) Intellectual
Property or (ii) injunctive relief is reasonably necessary to protect the
interests of the Indemnitee (collectively the types of claims referred to in
clauses (i) and (ii) are hereinafter referred to as the “Excluded Claims”), in
which event, the dispute may be resolved by institution of an appropriate legal
proceeding or by arbitration in accordance with the provisions of Section 12.5
at the option of the Indemnitee.
 
(c) Upon determination of the amount of Losses required to be paid pursuant to
an Indemnification Claim, whether by agreement between Indemnitor and Indemnitee
or by an arbitration award, or by any other final adjudication, Indemnitor shall
pay the amount of such Indemnification Claim by check within ten (10) days of
the date such amount is determined.
 
Section 10.5 Defense of Third Party Claims. Should any claim be made, or suit or
proceeding (including, without limitation, a binding arbitration or an audit by
any taxing authority) be instituted against Indemnitee by a Third Party which,
if prosecuted successfully, would be a matter for which Indemnitee is entitled
to indemnification under this Agreement (a “Third Party Claim”), the obligations
and liabilities of the parties hereunder with respect to such Third Party Claim
shall be subject to the following terms and conditions:
 
(a) The Indemnitee shall give the Indemnitor written notice of any such claim
promptly after receipt by the Indemnitee of notice thereof, and the Indemnitor
will undertake the defense thereof by representatives of its own choosing
reasonably acceptable to the Indemnitee.  The assumption of the defense of any
such claim by the Indemnitor shall be an acknowledgement by the Indemnitor of
its obligation to indemnify the Indemnitee with respect to such claim
hereunder.  If, however, the Indemnitor fails or refuses to undertake the
defense of such claim within fifteen (15) days after written notice of such
claim has been given to the Indemnitor by the Indemnitee, the Indemnitee shall
have the right to undertake the defense, compromise, and, subject to Section
10.6, settlement of such claim with counsel of its own choosing.  The Indemnitor
shall have the right to participate in any defense assumed by the Indemnitee, at
its sole cost and expense.  In the circumstances described in the preceding
sentence, the Indemnitee shall, promptly upon its assumption of the defense of
such claim, make an Indemnification Claim as specified in Section 10.4(a), which
shall be deemed an Indemnification Claim that is not a Third Party Claim for the
purposes of the procedures set forth herein.
 
(b) The Indemnitee and Indemnitor shall cooperate with each other in all
reasonable respects in connection with the defense of any Third Party Claim,
including making available records relating to such claim and furnishing,
without expense to the Indemnitor, management employees of the Indemnitee as may
be reasonably necessary for the preparation of the defense of any such claim or
for testimony as witnesses in any proceeding relating to such claim.
 
 
 
28

--------------------------------------------------------------------------------

 
 
Section 10.6 Settlement of Third Party Claims. No settlement of a Third Party
Claim involving the asserted liability of Indemnitor under this Article 10 shall
be made without the prior written consent of, or on behalf of, Indemnitor, which
consent shall not be unreasonably withheld or delayed.  Consent shall be
presumed in the case of settlements of $20,000 or less where the Indemnitor has
not responded within five (5) business days of notice of a proposed
settlement.  In the event of any dispute regarding the reasonableness of a
proposed settlement, the party that will bear the larger financial loss
resulting from such settlement shall make the final determination in respect
thereto, which determination shall be final and binding on all involved parties.
 
Section 10.7 Receivables Claims. As a condition to receiving indemnification
Losses suffered from Closing Date Receivables, Purchaser shall deliver to the
Shareholder an assignment of all Closing Date Receivables which have not been
collected in full prior to the expiration of a one hundred twenty (120) day
period which commences on the day which first follows the date on which the
Closing Date occurs.  Such assignment shall constitute an Indemnification Claim
for Receivables Losses hereunder, and the Shareholder shall, on the business day
following receipt of such assignment, pay to Purchaser, as provided in Section
10.4(c) hereof, the aggregate unpaid amount of the Closing Date Receivables.
 
Section 10.8 Cooperation. Purchaser, Seller, and Shareholder shall cooperate in
the defense of any Third Party Claim, and shall permit participation of counsel
selected by any such party, and, as may reasonably be related to any such claim
or action, shall provide access for the counsel, accountants, and other
representatives of such party during normal business hours to all properties,
personnel, books, tax records, contracts, commitments, and all other business
records of such other party, and will furnish to such other party (certified, if
desired) copies of all such documents as may reasonably be requested, subject to
such party’s reasonable confidentiality requirements.
 
Article 11  Restrictive Covenants
 
(a) Seller and Shareholder jointly and severally acknowledge and agree that  all
Trade Secrets of Seller, and all physical embodiments thereof, are a part of the
Purchased Assets and are confidential to and following the Closing shall be and
remain the sole and exclusive property of Purchaser.  Shareholder agrees that,
following the Closing, all Trade Secrets of Seller will be held in trust and
strictest confidence by Shareholder, that Shareholder shall protect such Trade
Secrets of Seller held by Shareholder from disclosure, and that Shareholder will
make no use of such Trade Secrets of Seller without the prior written consent of
Purchaser.  The obligations of confidentiality contained in this Article 11
shall apply from the date of this Agreement and with respect to all Trade
Secrets of Seller at all times thereafter.
 
(b) Seller and Shareholder jointly and severally covenant and agree that for a
period of three (3) years commencing on the Closing Date, neither Seller,
Shareholder, nor any Affiliate of Shareholder will directly or indirectly engage
in the Business within the State of Florida (collectively, the “Area”).
 
(c) Neither Seller nor Shareholder nor any Affiliate of Shareholder will, during
the term hereof, either directly or indirectly, on their own behalf or in the
service or on behalf of others, solicit, divert, or hire, or attempt to solicit,
divert, or hire, any person employed by Purchaser (including Hired Employees) on
the date hereof and during the three (3) year period following the Closing Date,
whether or not such employee is a full-time or a temporary employee, and whether
or not such employment is pursuant to written agreement and whether or not such
employment is at will.
 
 
 
29

--------------------------------------------------------------------------------

 
 
(d) Seller and Shareholder jointly and severally covenant and agree that
Purchaser by virtue of the consummation of the transactions contemplated by this
Agreement is engaged in the Business in and throughout the Area, and that great
loss and irreparable damage will be suffered by Purchaser if Seller should
breach or violate any of the terms or provisions of the covenants and agreements
set forth in this Article 11.  Seller and Shareholder further acknowledge and
agree that each such covenant and agreement is reasonably necessary to protect
and preserve unto Purchaser the benefit of its bargain in the acquisition of the
Purchased Assets, including, without limitation, the goodwill
thereof.  Therefore, in addition to all the remedies provided in this Agreement,
or available at law or in equity, Seller and Shareholder jointly and severally
agrees Purchaser shall be entitled to seek a temporary restraining order and a
permanent injunction to prevent a breach or contemplated breach of any of the
covenants or agreements of Seller and Shareholder contained in this Article
11.  The existence of any claim, demand, action, or cause of action of Seller
and Shareholder against Purchaser shall not constitute a defense to the
enforcement by Purchaser of any of the covenants or agreements herein whether
predicated upon this Agreement or otherwise, and shall not constitute a defense
to the enforcement by Purchaser of any of its rights hereunder.
 
(e) In the event that the provisions of this Article 11 should ever be deemed to
exceed the limitation provided by applicable law, then the parties hereto agree
that such provisions shall be reformed to set forth the maximum limitations
permitted.
 
(f) In the event that any one or more of the provisions, or parts of any
provisions, contained in this Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect by a court of competent
jurisdiction, the same shall not invalidate or otherwise affect any other
provision hereof, and this Article 11 shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained
herein.  Specifically, but without limiting the foregoing in any way, each of
the covenants of the parties to this Agreement contained herein shall be deemed
and shall be construed as a separate and independent covenant and should any
part or provision of any of such covenants be held or declared invalid by any
court of competent jurisdiction, such invalidity shall in no way render invalid
or unenforceable any other part or provision thereof or any other covenant of
the parties not held or declared invalid. 
 
Article 12    General
 
Section 12.1 Survival of Representations, Warranties, Etc.
 
Each of the parties to this Agreement covenants and agrees that its
representations, warranties, covenants, statements and agreements contained in
this Agreement and the exhibits hereto and any document delivered in connection
herewith shall survive the Closing Date for the period of time that an
Indemnification Claim can be asserted with respect thereto.
 
Section 12.2 Notices.
 
Any notice, request, demand or other communication which is required or may be
given under this Agreement shall be in writing and shall be deemed to have been
duly given (1) if transmitted by telecopy, electronic telephone line facsimile
transmission or other similar electronic or digital transmission method, when
transmitted; (2) if sent by a nationally recognized next day delivery service
that obtains a receipt on delivery, the day after it is sent; (3) if mailed,
first class registered or certified United States mail, postage prepaid, five
days after it is sent; and (4) in any other case, when actually received.  In
each case, notice shall be sent to:
 
If to Purchaser:
 
MOS Acquisition, LLC
c/o SILK Information Systems, Inc.
 
 
 
30

--------------------------------------------------------------------------------

 
 
4555 Mansell Road, Suite 300
Alpharetta, GA 30022
Attn:  President and Chief Executive Officer
Telephone: (877) 990-7455
Telecopier: (678) 669-1616
 
with a copy (which shall not constitute notice) to:
 
With a copy to:                         Krevolin & Horst, LLC
1201 W Peachtree St., NE
Suite 3250
Atlanta, GA 30309
Attention:  Gerry Balboni
Telephone:  (404) 835-9400
Facsimile:   (404) 812-3101
 
If to Seller:
 
c/o VHGI Holdings, Inc.
777 Main Street, Suite 3100
Fort Worth, TX  76102
Attn:  Scott A. Haire
Telephone: (817) 820-7021
Telecopier: (888) 746-7566
 
with a copy (which shall not constitute notice) to:
 
Jackson Walker L.L.P.
901 Main Street, Suite 6000
Dallas, Texas  75202
Attn:  Richard F. Dahlson
Telephone: (214) 953-5896
Telecopier: (214) 953-6187
 
 
or to such other address as a party may have specified in writing to the other
parties using the procedures specified above in this Section 12.2
 
Section 12.3 Assignment. Except as provided in this Section 12.3, this Agreement
shall not be assignable by any of the parties hereto without the written consent
of the other, except, Purchaser may, after the Closing, without the prior
consent of Seller, assign its interest in this Agreement to any person or
entity, without the consent of Seller.  From and after any such assignment, the
word “Purchaser” shall mean such assignee.
 
Section 12.4 No Benefit to Others. The representations, warranties, covenants,
and agreements contained in this Agreement are for the sole benefit of the
parties hereto and, in the case of Article 10 hereof, the other Indemnified
Parties, and their heirs, executors, administrators, legal representatives,
successors and assigns, and they shall not be construed as conferring any rights
on any other persons, or limiting any rights of any party hereto against any
other person or entity.
 
Section 12.5 Arbitration. Any Indemnification Claim that is not an Excluded
Claim shall, and an Excluded Claim may, be submitted to and settled by
arbitration in the City of Atlanta, State of Georgia, and the parties
specifically agree that the commercial arbitration rules then in effect of the
American Arbitration Association, and the provisions shall apply to all such
proceedings.  Any award rendered shall be final and conclusive upon the parties,
and a judgment thereon may be entered in
 
 
 
 
31

--------------------------------------------------------------------------------

 
 
the highest court of the forum, state or federal, having jurisdiction.  The
expenses of the arbitration shall be borne equally by the parties to the
arbitration, provided that each party shall pay for and bear the cost of its own
experts and counsel's fees, except that in the discretion of the arbitrator, any
award may include the reasonable fees of a party's counsel if the arbitrator
expressly determines that the party against whom such award is entered has
caused the dispute, controversy, or claim to be submitted to arbitration in bad
faith.
 
Section 12.6 Headings, Gender, and “Person”. All section headings contained in
this Agreement are for convenience of reference only, do not form a part of this
Agreement and shall not affect in any way the meaning or interpretation of this
Agreement.  Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine, or neuter, as the context
requires.  Any reference to a “person” herein shall include an individual, firm,
corporation, partnership, trust, governmental authority or body, association,
unincorporated organization or any other entity.
 
Section 12.7 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, but all of which
together shall constitute one and the same instrument, and shall become
effective when each of the parties has executed at least one of the counterparts
even if all the parties have not executed the same counterpart.
 
Section 12.8 Integration of Agreement. This Agreement shall supersede all prior
proposals, discussions, and agreements, oral and written, between the parties
hereto with respect to the subject matter hereof, including without limitation,
the letter of intent dated June 8, 2010.  Neither this Agreement, nor any
provision hereof, may be changed, waived, discharged, supplemented, or
terminated orally, but only by an agreement in writing signed by the party
against which the enforcement of such change, waiver, discharge, or termination
is sought.
 
Section 12.9 Governing Law. This Agreement and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of Georgia, without regard to its conflicts of laws rules.  Except as
otherwise provided in Section 12.5, the parties agree that any appropriate state
court sitting in Oconee County, Georgia or any Federal Court sitting in the
Northern District of Georgia (Atlanta Division) (collectively, the “Permitted
Courts”), shall have exclusive jurisdiction of any case or controversy
(excluding arising under or in connection with this Agreement and shall be a
proper forum in which to adjudicate such case or controversy, and each Party
irrevocably: (a) consents to the jurisdiction of the Permitted Courts in such
actions, (b) agrees not to plead or claim that such litigation brought in the
Permitted Courts has been brought in an inconvenient forum, and (c) waives the
right to object, with respect to such suit, action, or proceeding, that such
court does not have jurisdiction over such Party.  In any suit, arbitration,
mediation, or other proceeding to enforce any right or remedy under this
Agreement or to interpret any provision of this Agreement, the prevailing party
will be entitled to recover its costs, including reasonable attorneys’ fees, and
all costs and fees incurred on appeal or in a bankruptcy or similar action.
 
Section 12.10 Severability. Whenever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other
provisions of this Agreement, and this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision or provisions had never been
contained herein unless the deletion of such provision or provisions would
result in such a material change as to cause completion of the transactions
contemplated hereby to be unreasonable.  The Court in its discretion may
substitute for the deleted provision an enforceable provision which reasonably
approximates the excluded provision.
 
 
 
32

--------------------------------------------------------------------------------

 
 
Section 12.11 Waivers. No waiver of any breach or delay in enforcing the terms
of this Agreement shall operate or be construed as a waiver of any subsequent
breach.  No action taken pursuant to this Agreement, including any investigation
by or on behalf of any party, shall be deemed to constitute a waiver by the
party taking such action of compliance with any representation, warranty,
covenant or agreement contained herein, therein and in any document delivered in
connection herewith or therewith.
 
Section 12.12 Specific Enforcement. The parties agree and acknowledge that in
the event of a breach by either of the parties of any other material provision
of this Agreement, damages at law may be an insufficient remedy to the other
party.  Accordingly, the parties agree that, in addition to any other remedies
or rights that may be available to any of them, the parties shall also each be
entitled, upon application to a court of competent jurisdiction, to seek
temporary or permanent injunctions to compel specific performance of the
obligations of the other party under this Agreement.
 
Section 12.13 Expenses. Each of the parties to this Agreement shall pay its own
expenses in connection with this Agreement and the transactions contemplated
hereby, including the fees and expenses of its counsel and its certified public
accountants and other advisors.
 
Section 12.14 Further Assurances. Each party to this Agreement will execute and
deliver, or cause to be executed and delivered, such additional or further
documents, agreements or instruments as reasonably requested by any other party
to this Agreement, and shall reasonably cooperate with one another in all
respects for the purpose of carrying out the transactions contemplated by this
Agreement, all without additional consideration.
 
Section 12.15 Waiver of Bulk Sales. Subject to its rights pursuant to Section
10.1, Purchaser hereby waives compliance by Seller with respect to any
applicable bulk sale or similar laws of Florida or any other state.
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been signed by an officer thereunto duly
authorized and attested of each of the parties hereto, all on the date first
above written.
 

 
MOS ACQUISITION, LLC
      By:SILK Information Systems, Inc.,  
its Manager
     
By: s/Robert Lyle Thompson 
 
Robert Lyle Thompson,
  President and CEO          
MEDICAL OFFICE SOFTWARE, INC.
      By:s/Scott A. Haire    Scott A. Haire,   Chief Executive Officer      
VHGI HOLDINGS, INC.
     
By: s/Scott A. Haire 
 
Scott A. Haire,       
  Chief Executive Officer

 


 
 
 
34

--------------------------------------------------------------------------------

 